



EXHIBIT 10.15






TIFFANY & CO. (SHANGHAI) COMMERCIAL CO., LTD.
(蒂芙尼(上海)商业有限公司)
(As Borrower)


and


BANK OF AMERICA, N.A., SHANGHAI BRANCH
MIZUHO BANK (CHINA), LTD.
(As Jointed Coordinators, Mandated Lead Arrangers and Bookrunners)


AUSTRALIA AND NEW ZEALAND BANK (CHINA) COMPANY LIMITED, SHANGHAI BRANCH
BANK OF TOKYO-MITSUBISHI UFJ (CHINA), LTD.
JPMORGAN CHASE BANK (CHINA) COMPANY LIMITED, SHANGHAI BRANCH
SUMITOMO MITSUI BANKING CORPORATION (CHINA) LIMITED
(As Mandated Lead Arrangers)


MIZUHO BANK (CHINA), LTD.
(As Facility Agent)


THE BANKS AND FINANCIAL INSTITUTIONS NAMED IN SCHEDULE 1
(As Original Lenders)




RMB 990,000,000 FACILITY AGREEMENT






Dated July 11, 2016


Jun He Law Offices
25F Kerry Centre, Tower III
1228 Middle Yan’an Road
Shanghai






--------------------------------------------------------------------------------





Table of Contents
Clause
 
Page
1.
Definitions and Interpretation
1
 
 
 
2.
Facility
9
 
 
 
3.
Purpose
9
 
 
 
4.
Conditions Precedent to Utilisation
10
 
 
 
5.
Utilisation
10
 
 
 
6.
Repayment
14
 
 
 
7.
Prepayment and Cancellation
14
 
 
 
8.
Interest Rate and Interest
16
 
 
 
9.
Default Interest
17
 
 
 
10.
Changes in the Calculation of Interest
18
 
 
 
11.
Fees
19
 
 
 
12.
Tax Gross-up and Indemnities    
19
 
 
 
13.
Increased Costs
22
 
 
 
14.
Other Indemnities
23
 
 
 
15.
Mitigation by the Lenders
24
 
 
 
16.
Costs and Expenses
25
 
 
 
17.
Representations
25
 
 
 
18.
Information Undertakings
29
 
 
 
19.
[Intentionally Left Blank]
31
 
 
 
20.
General Undertakings
31
 
 
 
21.
Events of Default
35
 
 
 
22.
Changes in Lenders
38
 
 
 
23.
Changes in Borrower
43
 
 
 
24.
Role of Facility Agent and Jointed Coordinators
43
 
 
 
25.
Conduct of Business by the Finance Parties
48
 
 
 
26.
Sharing Among the Finance Parties
48
 
 
 
27.
Payment Mechanics
49
 
 
 
28.
Set-off
52
 
 
 
29.
Notices
52
 
 
 
30.
Calculations and Certificates
53
 
 
 
31.
Partial Invalidity
53
 
 
 





--------------------------------------------------------------------------------






32.
Remedies and Waivers
54
 
 
 
33.
Amendments and Waivers
54
 
 
 
34.
Counterparts    
54
 
 
 
35.
Governing Law and Jurisdiction
54
 
 
 





1602149
 
Facility Agreement

--------------------------------------------------------------------------------





This Agreement is dated July 11, 2016 and made among:
(1)
Tiffany & Co. (Shanghai) Commercial Co., Ltd. (蒂芙尼(上海)商业有限公司), a company duly
established and validly existing under the laws of the People’s Republic of
China, with its registered office at Room 105, 1266 West Nanjing Road, Jing An
District, Shanghai 200040, as the borrower (the “Borrower”);



(2)
Bank of America, N.A., Shanghai Branch and Mizuho Bank (China), Ltd., as the
Jointed Coordinators, Mandated Lead Arrangers and Bookrunners (the “Jointed
Coordinators”);



(3)
Australia and New Zealand Bank (China) Company Limited, Shanghai Branch, Bank of
Tokyo-Mitsubishi UFJ (China), LTD., JPMorgan Chase Bank (China) Company Limited,
Shanghai Branch and Sumitomo Mitsui Banking Corporation (China) Limited, as the
Mandated Lead Arrangers (together with the Jointed Coordinators, the “Mandated
Lead Arrangers”);



(4)
The Financial Institutions listed in Schedule 1, as the original lenders (the
“Original Lenders”), and



(5)
Mizuho Bank (China), Ltd., as the facility agent for the Finance Parties (the
“Facility Agent”).



It is agreed as follows:
SECTION 1
INTERPRETATION


1.
Definitions and Interpretation

1.1
Definitions

In this Agreement:
“Affiliate” means, in respect of any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.
“Anti-Money Laundering Laws” means the Bank Secrecy Act (31 U.S.C. §§ 5311 et
seq.), the Money Laundering Control Act of 1986 (18 U.S.C. §§ 1956 et seq.), the
USA PATRIOT Act and any similar law enacted in the United States after the date
of this Agreement.
“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977 and any similar law enacted in the United States after the date of this
Agreement.
"APLMA" means the Asia Pacific Loan Market Association Limited.
“Authorisation” means:
(a)
an authorisation, consent, approval, resolution, licence, exemption, filing,
notarisation, lodgement or registration; or

(b)
in respect of anything which will be fully or partly prohibited or restricted by
law if a governmental agency intervenes or acts in any way within a specified
period after lodgement, filing, registration or notification, the expiry of that
specified period without intervention or action.

“Available Commitment” means, in relation to any Lender, the Commitment for the
time being of such Lender committed but not utilised yet under the Total
Commitments


1602149
 
Facility Agreement

--------------------------------------------------------------------------------





hereunder.
“Available Facility” means the aggregate of the Commitments for the time being
of each of the Lenders committed but not utilised or cancelled.
“Availability Period” means the period commencing on the date hereof and
expiring on the Final Maturity Date.
“Break Costs” means the amount (if any) by which:
(a)
the interest which a Lender should have received pursuant to the terms of this
Agreement for the period from the date of receipt of all or any part of the
principal amount of a Loan or Unpaid Sum to the last day of the current Interest
Period in respect of that Loan or Unpaid Sum, had the principal amount of that
Loan or Unpaid Sum received been paid on the last day of that Interest Period;

exceeds:
(b)
the amount of interest which that Lender would be able to obtain by placing an
amount equal to the principal amount of that Loan or Unpaid Sum received by it
on deposit with a leading bank in the PRC interbank market for a period starting
on the Business Day following such receipt or recovery and ending on the last
day of the current Interest Period.

“Business Day” means a day (other than statutory holidays) on which banks are
open for general business in Shanghai.
"Code" means the US Internal Revenue Code of 1986.
“Commitment” means,
(a)
in respect of any of the Original Lenders, the amount set opposite its name
under the heading of “Commitment” in Schedule 1 (Original Lenders and
Commitments) and the amount of any other commitment in RMB transferred to it
hereunder; and

(b)
in respect of any other Lender, the amount of any commitment in RMB transferred
to it hereunder,

to the extent not cancelled, reduced or transferred by it pursuant hereto.
"Confidential Information" means all information relating to any Obligor, the
Group, the Finance Documents or the Facility of which a Finance Party becomes
aware in its capacity as, or for the purpose of becoming, a Finance Party or
which is received by a Finance Party in relation to, or for the purpose of
becoming a Finance Party under, the Finance Documents or the Facility:
(a)
from any member of the Group or any of its advisers; or

(b)
from another Finance Party, if the information was obtained by such other
Finance Party directly or indirectly from any member of the Group or any of its
advisers;

in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that:
(i)
is or becomes public information other than as a direct or indirect result of
any breach by a Finance Party of Clause 22.6 (Disclosure of Information);

(ii)
is identified in writing at the time of delivery as non-confidential by any
member of the Group or any of its advisers; or

(iii)
is known by that Finance Party before the date the information is disclosed



1602149
2
Facility Agreement

--------------------------------------------------------------------------------





to it in accordance with paragraphs (a) or (b) above or is lawfully obtained by
that Finance Party after that date, from a source which is, as far as that
Finance Party is aware, unconnected with the Group and which, in either case, as
far as that Finance Party is aware, has not been obtained in breach of, and is
not otherwise subject to, any obligation of confidentiality.
"Confidentiality Undertaking" means a confidentiality undertaking substantially
in a recommended form of the APLMA or in any other form agreed between the
Borrower and the Facility Agent.
“Credit Agreements” means (i) the Four Year Credit Agreement, dated as of
October 7, 2014, among Tiffany & Co., the other Borrowers from time to time
parties thereto, the Lenders from time to time parties thereto, and Bank of
America, N.A., as Administrative Agent, as amended, amended and restated,
replaced, refinanced, supplemented or otherwise modified from time to time and
(ii) the Five Year Credit Agreement, dated as of October 7, 2014, among Tiffany
& Co., the other Borrowers from time to time parties thereto, the Lenders from
time to time parties thereto, and Bank of America, N.A., as Administrative
Agent, as amended, amended and restated, replaced, refinanced, supplemented or
otherwise modified from time to time.
“Default” means an Event of Default or a Potential Event of Default.
"Designated Person" means a person or entity:
(a)
listed in the annex to U.S. Executive Order 13224 - Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism; or

(b)
named as a "Specially Designated National and Blocked Person" on the most
current list published by OFAC at its official website or any replacement
website or other replacement official publication of such list; or

with which any Finance Party is prohibited, to the Borrower’s knowledge, from
dealing or otherwise engaging in any transaction by any Economic Sanctions Laws.
"Disruption Event" means either or both of:

(a)
a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Facility (or otherwise in order for
the transactions contemplated by the Finance Documents to be carried out) which
disruption is not caused by, and is beyond the control of, any of the Parties;
or

(b)
the occurrence of any other event which results in a disruption (of a technical
or systems-related nature) to the treasury or payments operations of a Party
preventing that, or any other Party:

(i)
from performing its payment obligations under the Finance Documents; or

(ii)
from communicating with other Parties in accordance with the terms of the
Finance Documents,

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.
“Economic Sanctions Laws” means U.S. Executive Order 13224 - Blocking Property
and Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or
Support Terrorism, the International Emergency Economic Powers Act (50 U.S.C. §§
1701 et seq.), the Trading with the Enemy Act (50 U.S.C. App. §§ 1 et seq.), any
other law or regulation


1602149
3
Facility Agreement

--------------------------------------------------------------------------------





promulgated thereunder from time to time and administered by OFAC and any
similar law enacted in the United States after the date of this Agreement.
“Event of Default” means any event or circumstance specified as such in Clause
21 (Events of Default) hereof.
“Existing Agreement” means a RMB 930,000,000 facility agreement dated July 19,
2013 and entered into between, among others, Tiffany & Co. (Shanghai) Commercial
Co. Ltd. as borrower and Mizuho Corporate Bank (China), Ltd. as facility agent,
as amended and/or restated from time to time.
“Facility” means the revolving loan facility in RMB offered hereunder pursuant
to Clause 2 (Facility) hereof.
“Facility Office” means the office or offices notified by a Lender to the
Facility Agent in writing on or before the date on which it becomes a Lender
(or, following that date, by not less than five (5) Business Days’ prior written
notice) as the office or offices through which it will perform its obligations
hereunder.
"FATCA" means:
(a)
sections 1471 to 1474 of the Code or any associated regulations or other
official guidance;

(b)
any treaty, law, regulation or other official guidance enacted in any other
jurisdiction, or relating to an intergovernmental agreement between the US and
any other jurisdiction, which (in either case) facilitates the implementation of
paragraph (a) above; or

(c)
any agreement pursuant to the implementation of paragraphs (a) or (b) above with
the US Internal Revenue Service, the US government or any governmental or
taxation authority in any other jurisdiction.

"FATCA Application Date" means:
(a)
in relation to a "withholdable payment" described in section 1473(1)(A)(i) of
the Code (which relates to payments of interest and certain other payments from
sources within the US), 1 January 2014;

(b)
in relation to a "withholdable payment" described in section 1473(1)(A)(ii) of
the Code (which relates to "gross proceeds" from the disposition of property of
a type that can produce interest from sources within the US), 1 January 2019; or

(c)
in relation to a "passthru payment" described in section 1471(d)(7) of the Code
not falling within paragraphs (a) or (b) above, 1 January 2019,

or, in each case, such other date from which such payment may become subject to
a deduction or withholding required by FATCA as a result of any change in FATCA
after the date of this Agreement.
"FATCA Deduction" means a deduction or withholding from a payment under a
Finance Document required by FATCA.
"FATCA Exempt Party" means a Party that is entitled to receive payments free
from any FATCA Deduction.
“Fee Letter” means any letter or letters dated on or about the date hereof by
and between the Jointed Coordinators and the Borrower (or by and between the
Facility Agent and the Borrower), setting out any of the fees referred to in
Clause 11 (Fees).
“Final Maturity Date” means the date falling thirty-six (36) months from the
date of this Agreement, and if that date is not a Business Day, the immediately
preceding Business


1602149
4
Facility Agreement

--------------------------------------------------------------------------------





Day.
“Finance Documents” mean this Agreement, the Guarantee, any Fee Letters, and any
other documents designated as such by the Facility Agent and the Borrower.
“Finance Parties” means the Facility Agent, the Jointed Coordinators, the
Mandated Lead Arrangers and the Lenders, and a “Finance Party” means any of
them.
“Financial Indebtedness” means, without duplication, any indebtedness for or in
respect of:
(a)
moneys borrowed;

(b)
any amount raised by acceptance under any acceptance credit facility;

(c)
any amount raised pursuant to any note purchase facility or the issue of bonds,
notes, debentures, loan stock or any similar instrument;

(d)
the amount of any liability in respect of any lease or hire purchase contract
which would, in accordance with GAAP, be treated as a finance or capital lease;

(e)
receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis);

(f)
any amount raised under any forward exchange sale or purchase agreement having
the commercial effect of a borrowing;

(g)
any derivative transaction entered into in connection with protection against or
benefit from fluctuation in any rate or price (and, when calculating the value
of any derivative transaction, only the marked to market value shall be taken
into account);

(h)
any counter-indemnity obligation in respect of a guarantee, indemnity, bond,
standby or documentary letter of credit or any other instrument issued by a bank
or financial institution; and

(i)
the amount of any liability in respect of any guarantee of any of the items
referred to in paragraphs (a) to (h) above.

“GAAP” means the generally accepted accounting principles in the PRC or in the
U.S., as applicable. If at any time after the date hereof any change in GAAP
would affect the computation of any financial ratio or requirement set forth in
any Finance Document, and either the Majority Lenders or any Obligor shall so
request, the Facility Agent, the Lenders and the Obligors shall negotiate in
good faith to amend such ratio or requirement to reflect such change in GAAP
(subject to the approval of the Majority Lenders), provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the applicable
Obligor responsible for the calculation of such financial ratio or requirement
shall provide to the Facility Agent and the Lenders financial statements and
other documents required under the Finance Documents or as reasonably requested
thereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
“Group” means the Guarantor and its Subsidiaries.
“Guarantee” means the Guarantee Agreement entered into or to be entered into by
and between the Guarantor and the Facility Agent on or around the date hereof
that provides the guarantee for the Loan hereunder.
“Guarantor” means TIFFANY & CO., a Delaware corporation.
“Guarantor Repeating Representations” means the representations and warranties
to be


1602149
5
Facility Agreement

--------------------------------------------------------------------------------





made by the Guarantor pursuant to Section 8.18 (Repetition) of the Guarantee.
“Holding Company” means, in respect of a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.
“Information Document” means the document in the form approved by the Borrower
concerning the Group which, at the Borrower’s request and on its behalf, was
prepared in relation to this transaction and distributed by the Jointed
Coordinators to selected financial institutions before the date hereof.
“Interest Payment Date” means, in relation to any Loan, as applicable (a) the
expiry day of each three (3)-month period commencing from the Utilisation Date
of such Loan or the Utilisation Date of Drawdown of Rollover (as the case may
be) and (b) the Repayment Date.
“Interest Period” means the period determined in accordance with Clause 8.2
(Interest Period) hereof.
“Interest Rate Determination Date” means, in relation to any Loan, the
Utilisation Date of such Loan or the Utilisation Date of Drawdown of Rollover
(as the case may be).
“Lender” means:
(a)
any of the Original Lenders; or

(b)
any bank or financial institution which has become a Party in accordance with
Clause 22 (Changes in Lenders),

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.
“Loan” means a loan made or to be made under the Facility or the principal
amount outstanding for the time being of that loan.
“Loan Account” means the bank account opened or maintained (in the event
Borrower has already opened such an account) by the Borrower before the initial
utilisation under the Facility and maintained with the Facility Agent for the
purpose of advancing the Loan hereunder.
“Majority Lenders” means:
(a)
if there is no amount outstanding under any Loan then, a Lender or the Lenders
whose Commitments aggregate 50.01% or more of the Total Commitments (or, if the
Total Commitments have been reduced to zero, aggregated 50.01% or more of the
Total Commitments immediately prior to the reduction); or

(b)
at any other time, a Lender or the Lenders whose participation(s) in the
then-current total outstanding of Loans aggregate 50.01% or more of that
then-current total outstanding.

“Material Adverse Effect” means a material adverse effect on:
(a)
the business, operations, assets, property, financial condition, legal status or
credit condition of each of the Obligors taken as a whole since the date as at
which the latest consolidated audited financial statements were prepared;

(b)
the ability of any of the Obligors to perform and comply with its obligations
under the Finance Documents to which such Obligor is a party; or

(c)
the validity, legality or enforceability of any of the Finance Documents or the
rights or remedies of the Lender under the Finance Documents.

“Obligors” mean the Borrower and the Guarantor, and an “Obligor” means either of
them.


1602149
6
Facility Agreement

--------------------------------------------------------------------------------





“Original Financial Statements” mean the audited and consolidated financial
statements of the Guarantor for the financial year ended on January 31, 2016 and
the audited financial statements of the Borrower for the financial year ended on
December 31, 2015.
“Party” means a Party to this Agreement.
“PBOC Benchmark Interest Rate” means the interest rate applicable to a Loan with
a term that corresponds to the term of the applicable Loan, as announced by the
People’s Bank of China on its official website on the corresponding Interest
Rate Determination Date and, if any such rate is below zero, the PBOC Benchmark
Interest Rate shall be deemed to be zero.
“Potential Event of Default” means any event or circumstance which would (with
the expiry of a grace period, the giving of notice, the making of any
determination under the Finance Documents or any combination of any of the
foregoing) be an Event of Default.
“PRC” or “China” means the People’s Republic of China, which for the purposes
hereof shall exclude the Hong Kong Special Administrative Region, the Macau
Special Administrative Region and Taiwan.
“Repayment Date” means, in relation to any Loan, the repayment date of such Loan
as specified in the Utilisation Request (including, for the avoidance of doubt,
the Rollover Request) of such Loan, which shall be the date on which such Loan
shall be repaid in full by the Borrower and shall be the date falling one (1)
month, three (3) months, six (6) months, nine (9) months or one (1) year from
the Utilisation Date of such Loan or such other date as agreed between the
Parties which is no later than one (1) year from the Utilisation Date of such
Loan, provided that such repayment date should in no event be later than the
Final Maturity Date. If a Repayment Date falls on a day that is not a Business
Day, such Repayment Date shall be the immediately preceding Business Day.
“Repeating Representations” means each of the representations and warranties set
out in Clauses 17.1 through 17.5, 17.9, 17.10(d), 17.11(c), 17.13, 17.14, 17.15
and 17.17 through 17.19.
“Rollover Request” means a notice substantially in the form set out in Part 2 of
Schedule 3.
“Security” means a mortgage, charge, pledge, lien or other security interest
securing any liability of any person or any other agreement or arrangement
having a substantially similar effect.
“Subsidiary” means, in relation to a company or corporation, any other company
or corporation:
(a)
which is controlled, directly or indirectly, by the first mentioned company or
corporation;

(b)
more than half of the issued share capital of which is beneficially owned,
directly or indirectly, by the first mentioned company or corporation; or

(c)
which is a subsidiary of another Subsidiary of the first mentioned company or
corporation,

and for this purpose, a company or corporation shall be treated as being
controlled by another if that other company or corporation is able to direct its
affairs and/or to control the composition of its board of directors or
equivalent body.
“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).


1602149
7
Facility Agreement

--------------------------------------------------------------------------------





“Total Commitments” means the aggregate of the Commitments by the Lenders
hereunder, being RMB 990,000,000 on the date hereof.
“Transfer Certificate” means a certificate substantially in the form set out in
Schedule 4 (Form of Transfer Certificate) or any other form agreed to by and
between the Facility Agent and the Borrower.
“Transfer Date” means, in respect of any transfer, the later of:
(a)
the proposed Transfer Date specified in the Transfer Certificate; and

(b)
the date on which the Facility Agent executes the Transfer Certificate.

“Unpaid Sum” means any sum due and payable but unpaid by an Obligor under the
Finance Documents.
“Utilisation Date” means the date on which the relevant Loan is made.
“Utilisation Request” means (i) a notice substantially in the form set out in
Part 1 of Schedule 3 or (ii) a Rollover Request, as the case may be.
1.2
Construction

(a)    Unless a contrary indication appears, any reference in this Agreement to:
(i)
the “Facility Agent”, the “Mandated Lead Arranger”, any “Finance Party”, any
“Lender”, the “Borrower”, the “Guarantor”, any “Obligor”, or any “Party” shall
be construed so as to include its successors in title, permitted assigns and
permitted transferees;

(ii)
“assets” includes present and future properties, revenues and rights of every
description;

(iii)
a “Finance Document” or any other agreement or instrument is a reference to that
Finance Document or other agreement or instrument as amended or renovated;

(iv)
“indebtedness” includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;

(v)
a “person” includes any person, firm, company, corporation, trust or partnership
(whether or not having separate legal personality) or any two or more of the
foregoing;

(vi)
a “regulation” includes but is not limited to any regulation, rule, official
directive or guideline (whether or not having the force of law) of any
governmental, intergovernmental or supranational body, agency, department or
regulatory, self-regulatory or other authority or organisation;

(vii)
“month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

(A)
subject to paragraph (C) below, if the numerically corresponding day is not a
Business Day, that period shall end on the next Business Day in that calendar
month in which that period is to end if there is one, or if there is not, on the
immediately preceding Business Day;

(B)
if there is no numerically corresponding day in the calendar month in which that
period is to end, that period shall end on the last Business Day in that
calendar month;





1602149
8
Facility Agreement

--------------------------------------------------------------------------------





(C)
if an Interest Period begins on the last Business Day of a calendar month, that
Interest Period shall end on the last Business Day in the calendar month in
which that Interest Period is to end; and

(D)
The above rules will only apply to the last month of any period.

(viii)
a provision of law is a reference to that provision as amended or re-enacted;
and

(ix)
a time of day is a reference to Shanghai time.

(b)
Section, Clause and Schedule headings are for ease of reference only.

(c)
Unless otherwise expressly provided for, a term used in any other Finance
Document or in any notice given under or in connection with any Finance Document
has the same meaning in that Finance Document or notice as in this Agreement.

(d)
Any Default shall be deemed “continuing” if not being remedied or waived.

1.3
Currency Symbols and Definition

“RMB” or “Renminbi” denotes the lawful currency of the PRC, and “US Dollar”,
“USD” or “US$” denotes the lawful currency of the United States of America.


SECTION 2
FACILITY
2.
Facility

2.1
Facility

Subject to the terms and conditions of this Agreement, the Lenders agree to make
available to the Borrower a revolving loan facility, under which the aggregate
outstanding amount of all Loans shall not exceed the Total Commitments. For
illustration purpose only and without imposing any additional obligations on any
Finance Party, it is understood that as of the date of this Agreement the
Facility is equivalent to USD 150,000,000.
2.2
Finance Parties’ Rights and Obligations

(a)
The obligations of each Finance Party under the Finance Documents are several.
Failure by any Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Finance Party under the
Finance Documents. No Finance Party is responsible for the obligations of any
other Finance Party under the Finance Documents.

(b)
The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent. Any debt arising under the Finance
Documents to any Finance Party from an Obligor shall be separate and
independent.

(c)
Any Finance Party may, except as otherwise stated in the Finance Documents,
enforce its rights under the Finance Documents separately and independently.

3.
Purpose

3.1
Purpose

The Borrower shall apply the Loan under the Commitments hereunder to refinance
the facility under the Existing Agreement and satisfy its general working
capital requirements.


1602149
9
Facility Agreement

--------------------------------------------------------------------------------





3.2
Monitoring

(a)
Subject to the applicable laws and regulations and the Borrower’s obligations
and the Facility Agent’s rights set out in paragraph (b) of Clause 5.6
(Entrusted Payment), any Finance Party has the right (but in no case the
obligation) to monitor or verify the use of any amount borrowed hereunder. Any
Finance Party has the right (but in no case the obligation) to demand the
Borrower to make available any documents and information (subject to applicable
confidentiality obligations) in connection with the use of the Loan that are
reasonably necessary to enable that Finance Party to monitor or verify the use
of any amount borrowed hereunder.

(b)
The Borrower shall not use the Loan for any purposes other than those covenanted
herein, including without limitation for equity investment, speculative
operation in security market, futures market or real estate market, or other
forbidden investment, business fields or purposes.

4.
Conditions Precedent to Utilisation

4.1
Conditions Precedent to Initial Utilisation

The Borrower may not deliver a Utilisation Request for the initial utilisation
hereunder unless the Facility Agent has received all of the documents and other
evidence listed in and appearing to comply with the requirements of Schedule 2
(Conditions Precedent). The Facility Agent shall notify the Borrower and the
Lenders promptly upon receiving such documents and other evidence.
4.2
Conditions Precedent to Each Utilisation

No Lender will be obliged to make available a Loan in compliance with Clause 5.4
(Lenders’ Participation) unless on the date of the Utilisation Request and on
the proposed Utilisation Date:
(a)
no Event of Default has occurred and is continuing or would result from the
proposed Loan;

(b)
the Repeating Representations and Guarantor Repeating Representations to be made
by the Borrower and the Guarantor, as applicable, as specified under the Finance
Documents are true and accurate in all material respects; and \

(c)
there is no event or circumstance that exists which would reasonably be expected
to have a Material Adverse Effect.

4.3
Maximum Number of Loans

The Borrower may not deliver more than five (5) Utilisation Requests within each
calendar month.


SECTION 3
UTILISATION
5.
Utilisation

5.1
Delivery of a Utilisation Request

The Borrower may utilise the Facility by delivery to the Facility Agent of a
duly completed Utilisation Request within the Availability Period.
5.2
Completion of a Utilisation Request



1602149
10
Facility Agreement

--------------------------------------------------------------------------------





(a)
Each Utilisation Request is irrevocable upon delivery to the Facility Agent.
Upon the delivery of a Utilisation Request, the Borrower shall be obligated to
make utilisation pursuant to the terms and conditions of this Agreement on such
date and in such amount and currency as set out in the Utilisation Request.

(b)
Each Utilisation Request will not be regarded as having been duly completed
unless:

(i)
the copy of Utilisation Request is delivered on or before 11:00 a.m. on a
Business Day falling at least five (5) Business Days prior to the proposed
Utilisation Date and the original Utilisation Request is also couriered to
Facility Agent on such Business Day;

(ii)
the proposed Utilisation Date is a Business Day within the Availability Period
and in respect of the first utilisation, the proposed Utilisation Date is a
Business Day falling no later than the date which is thirty (30) days after the
date of this Agreement;

(iii)
the currency and amount of the utilisation are in compliance with Clause 5.3
(Currency and Amount);

(iv)
it specifies that the proposed utilisation is to be advanced by self-payment
under Clause 5.5 (Self Payment) or entrusted payment under Clause 5.6 (Entrusted
Payment); and

(v)
it specifies the proposed Repayment Date.

(c)
Only one Loan may be requested in each Utilisation Request.

5.3
Currency and Amount

(a)
The currency of the proposed Loan specified in a Utilisation Request shall be
RMB.

(b)
The aggregate amount proposed to be utilised under the Utilisation Request shall
not be more than the Available Facility and must be in a minimum amount of
RMB5,000,000 or such other amount as agreed to by the Facility Agent or, if
less, the entire Available Facility.

(c)
In relation to each utilisation by the Borrower, the Borrower may select,
according to its actual requirements, the amount of the Loan for such
utilisation, which shall be specified in the Utilisation Request relating to
such Loan.

5.4
Lenders’ Participation

(a)
The Facility Agent shall notify each Lender of the amount of its participation
in each Loan as soon as practicable on the date falling four (4) Business Days
prior to the Utilization Date. The proportion of each Lender’s participation in
such utilisation of the Loan shall be equal to the proportion borne by its
Available Commitment to the total Available Facility.

(b)
Each Lender shall, no later than 12:00 p.m. on the Utilisation Date, remit, at
the amount of the Loan requested in the notice given to it by the Facility
Agent, the relevant Loan into the account designated by the Facility Agent
pursuant to this Agreement, and the Facility Agent will then transfer the Loan
into the Loan Account of the Borrower.

5.5
Self Payment

For any proposed utilisation no more than RMB 10,000,000, the Borrower may in
its sole and absolute discretion make payment of such Loan proceeds to the
relevant third party


1602149
11
Facility Agreement

--------------------------------------------------------------------------------





payee by means of "self payment". In case of self payment, the relevant
supporting documents (copies of invoices, contracts and/or evidence that the
Loan proceeds so requested by the Borrower have been transferred to the relevant
payee(s)) for each utilisation shall be provided to the Facility Agent before
the 20th day of each month falling between the Utilisation Date and the relevant
Repayment Date. The Facility Agent shall send a copy of such supporting
documents to the Lenders within five (5) Business Days of receiving the
supporting documents from the Borrower.
5.6
Entrusted Payment

(a)
For any proposed utilisation amount exceeding RMB 10,000,000 (inclusive), such
Loan shall be advanced by means of “entrusted payment”. The Facility Agent
shall, upon the payment instruction and the particulars described in paragraph
(b) of this Clause 5.6 below given by the Borrower, directly transfer the amount
of the Loan to the relevant payee(s) on the date such amount is deposited into
the Loan Account pursuant to paragraph (b) of Clause 5.4 (Lenders’
Participation) above. If the payee(s) or the payee(s) account number (s) given
by the Borrower in its payment instruction are inconsistent with that in the
particulars submitted by them in accordance with Clause 5.6(b)(i) below, the
Facility Agent has the right to refuse such payment until such inconsistency has
been resolved to the Facility Agent’s reasonable satisfaction.

(b)
The Borrower shall, no later than 11:00 a.m. on the day at least five (5)
Business Days before the Utilization Date, submit to the Facility Agent the
following additional documents for the purpose of such “entrusted payment”
together with the Utilisation Request:

(i)
the particulars of the purpose of such utilisation and relevant supporting
documents (including but not limited to payee name, payee account number,
payment amount, purpose, contract number (if any), photocopy of the contract (if
any), purchase order (if any), and invoice (if any)), subject to any applicable
confidentiality obligations;

(ii)
payment instruction; and

(iii)
other materials as reasonably requested by the Facility Agent.

In respect of item (i) above, any such contract, purchase order or invoice shall
specify the name of the counterparty, payment amount (which shall be no less
than the proposed drawdown amount) and name of goods (if applicable). In respect
of item (ii), such payment instruction shall indicate the name of the payee
which is consistent with the name of the counterparty as set out in the
applicable contract, purchase order or invoice in item (i). The Facility Agent
shall, (x) within one (1) Business Day after receiving the Utilisation Request,
provide the Utilisation Request to the Lenders; (y) at least two (2) Business
Days before the Utilisation Date but in any event promptly after reviewing the
documents required above, confirm at its reasonable discretion whether such
disbursement of the Loan proceeds is consistent with the loan purpose of the
Facility and notify the Lenders of the same; and (z) within five (5) Business
Days after the Utilization Date, provide email confirmation to the Lenders that
the Loan proceeds so requested by the Borrower have been transferred to the
relevant payee(s).
(c)
If any amount transferred by the Facility Agent directly to the relevant payee
pursuant to paragraph (a) above is refunded to the Loan Account due to
incompleteness or incorrectness of such payment information filled in by the
Borrower or for any other reason, the Facility Agent shall have the right not to
credit such refund in the interim, or freeze such refund that has been credited
into



1602149
12
Facility Agreement

--------------------------------------------------------------------------------





the Loan Account, until the Borrower re-submits the correct payment instruction.
(d)
Notwithstanding the foregoing, in no case can the funds in the Loan Account be
paid into any other account opened by the Borrower with the Facility Agent or
any other financial institution. In case of any Event of Default, the Facility
Agent shall have the right to refuse and/or stop any withdrawal by the Borrower
of funds in the Loan Account.

(e)
The Lenders hereby agree that the Facility Agent may use its reasonable
commercial efforts to act on behalf of the Lenders to examine all supporting
documents provided by the Borrower and make judgement whether to grant drawdown
under this Clause 5.6. The Borrower shall bear any and all responsibilities to
the authenticity, validity and consistency of its submitted documents, and the
Facility Agent shall take no legal liabilities whatsoever with respect thereto.
The Facility Agent will not be liable for any action taken by it or omitting to
take action in performing its duties and obligations in its capacity as facility
agent under or in connection with this Clause 5.6, unless directly caused by its
gross negligence or wilful misconduct.

5.7
Rollover

(a)
In this Clause 5.7,

“Due Amount” means the amount by which the Repayment Amount exceeds the Rollover
Amount.
“Repayment Amount” means the amount of Repayment of Rollover.
“Rollover Amount” means the amount of Drawdown of Rollover.
and in case this Clause 5.7 provides any more specific requirements on the
supporting documents than that set out in Clause 5.5 (Self Payment) and 5.6
(Entrusted Payment), the requirements under this Clause 5.7 shall prevail.
(b)
Subject to this Clause 5.7, on the Repayment Date on which the Borrower shall
repay a Loan (“Repayment of Rollover”), the Borrower may request to roll over
such Loan or any part of such Loan (“Drawdown of Rollover”) by delivery to the
Facility Agent of a duly completed Rollover Request within the Availability
Period.

(c)
In the event of Drawdown of Rollover, the amount to be repaid by the Borrower on
the Repayment Date shall be equivalent to the Due Amount. The portion of the
Repayment Amount in an amount equivalent to the Rollover Amount will be deemed
to be repaid on such Repayment Date using an equivalent amount of the proceeds
of a new Loan.

(d)
The Borrower shall, at least five (5) Business Days before the Utilization Date
of Drawdown of Rollover, submit to the Facility Agent and also affix its company
chop on the evidence of the actual use of Loan and relevant supporting documents
under such Rollover Request, subject to any applicable confidentiality
obligations and including but not limited to: payee name, payees’ account
numbers, payment amount, payment date (taking no consideration of the Drawdown
of Rollover, which shall be within the period from the original Utilisation Date
of a Loan to its original Repayment Date), purpose, contract number (if any), a
photocopy of the contract (if any) or purchase order (if any) or invoice (if
any), (and the date of such contract, purchase order or invoice shall fall
within six (6) months prior to the date of payment evidence below) and
certifying materials of payment evidence (the amount of each such payment shall
not exceed the total amount the Borrower is



1602149
13
Facility Agreement

--------------------------------------------------------------------------------





obliged to pay under the corresponding contract or invoice and the sum of such
payments shall be no less than the Rollover Amount). At least two (2) Business
Days before the Utilisation Date but in any event promptly after reviewing the
evidence required above, the Facility Agent shall confirm in its reasonable
discretion whether such disbursement of the Loan proceeds is consistent with the
loan purpose of the Facility whether to grant such Drawdown of Rollover.
(e)
The Lenders hereby agree that the Facility Agent may use its reasonable
commercial efforts to act on behalf of the Lenders to examine all supporting
documents provided by the Borrower and make judgement whether to grant Drawdown
of Rollover under this Clause 5.7. The Borrower shall bear any and all
responsibilities to the authenticity, validity and consistency of its submitted
documents, and the Facility Agent shall take no legal liabilities whatsoever
with respect thereto. The Facility Agent will not be liable for any action taken
by it or omitting to take action in performing its duties and obligations in its
capacity as facility agent under or in connection with this Clause 5.7, unless
directly caused by its gross negligence or wilful misconduct.

(f)
If it is provided by any applicable laws and regulations or otherwise required
by any competent governmental agency or authority that the Lenders are not
allowed to grant such Drawdown of Rollover, the Borrower will not be entitled to
such Drawdown of Rollover or to request any Drawdown of Rollover.



SECTION 4
REPAYMENT, PREPAYMENT AND CANCELLATION
6.
Repayment

6.1
Repayment

In respect of a Loan under the Facility, unless otherwise provided for herein,
the Borrower shall, on its Repayment Date, repay the Loan, and on the Final
Maturity Date, make a full repayment of all the outstanding Loans. The Borrower
shall repay the Loan to the account designated by the Facility Agent by
telegraphic transfer or bank transfer by 11:00 a.m. on the Repayment Date.
Should the Facility Agent receive any repayment from the Borrower, the Facility
Agent shall remit full amount so payable to the Lenders by 4:00 p.m. of that
date on a pro rata basis. Any repaid amount under the Facility may, subject to
this Agreement, be re-drawn within the Availability Period of the Facility.
7.
Prepayment and cancellation

7.1
Illegality

If, at any time, it is or will become unlawful under the laws and regulations of
any applicable jurisdiction for a Lender to perform any of its obligations as
contemplated by this Agreement or to fund or maintain its participation in any
Loan:
(a)
that Lender shall promptly notify the Facility Agent and the Borrower (through
the Facility Agent) upon becoming aware of that event;

(b)
upon the Facility Agent notifying the Borrower, the Commitment of that Lender
will be immediately cancelled; and

(c)
the Borrower shall, after the Facility Agent has notified the Borrower, prepay
to that Lender its participation in the outstanding Loans and/or any accrued
interest within thirty (30) days or (if earlier) by the last day of the grace
period permitted by law (if any) and specified by that Lender in the notice
delivered to the Facility



1602149
14
Facility Agreement

--------------------------------------------------------------------------------





Agent. No Break Costs shall be payable in respect of such prepayment.
7.2
Change of Control

(a)
If a Change of Control occurs:

(i)
the Borrower shall promptly notify the Facility Agent upon becoming aware of
such Change of Control;

(ii)
a Lender shall not be obliged to fund a Loan; and

(iii)
if the Majority Lenders so require, the Facility Agent shall, by not less than
ten (10) days' notice to the Borrower, cancel the Total Commitments and declare
all outstanding Loans, together with accrued interest, and all other amounts
accrued under the Finance Documents immediately due and payable, whereupon the
Total Commitments will be cancelled and all such outstanding amounts will become
immediately due and payable.

(b)
a "Change of Control" will occur if the Borrower ceases to be directly or
indirectly, controlled and 100%-owned by the Guarantor.

7.3
Voluntary Cancellation

(a)
Unless otherwise provided for in this Clause 7.3, the Borrower may, if it gives
the Facility Agent not less than five (5) Business Days’ prior written notice,
cancel all or any part of the Available Facility during the Availability Period
without any penalty or premium.

(b)
Any cancellation of the Available Facility by the Borrower shall be in a minimum
amount of RMB5,000,000 and in integral multiples of RMB1,000,000 or, if less, be
equal to the amount of the entire Available Facility.

(c)
The Available Facility which remains unutilised by the Borrower at the end of
the Availability Period shall be deemed cancelled automatically.

(d)
Any cancellation of the Available Facility by Borrower under this Clause 7.3
shall reduce the Commitments of the Lenders under the Facility rateably, in
proportion to each Lender’s Commitment under the Facility at the time of such
cancellation.

(e)
The Borrower shall not re-utilise any cancelled portion of the Available
Facility.

7.4
Voluntary Prepayment

(a)
Unless otherwise provided for in this Clause 7.4, the Borrower may, if it gives
the Facility Agent not less than five (5) Business Days’ prior written notice,
prepay the whole or any part of a Loan without any penalty. Any Break Costs
incurred by the Lenders as a result of such prepayment shall be borne by the
Borrower. For the avoidance of doubt, no such Break Costs shall be due to the
Lenders in the event such prepayment occurs on an Interest Payment Date.

(b)
In case of a prepayment by the Borrower, the Borrower must have paid all the
amounts due and payable by it with respect to the Loan being prepaid on the date
of prepayment under this Agreement.

(c)
Any prepayment by the Borrower shall be in a minimum amount of RMB5,000,000 and
in integral multiples of RMB1,000,000 or equal to the entire outstanding amount
of the applicable Loan.

(d)
Notwithstanding the foregoing, if the prepayment sources come from a financing
provided by a financial institution that is not a Lender, the Facility shall
only be prepaid in whole.



1602149
15
Facility Agreement

--------------------------------------------------------------------------------





(e)
The amount prepaid under this Clause 7.4 will be used to prepay the Loan of each
Lender according to the proportion representing the participation of each Lender
in the applicable Loan.

(f)
The Borrower shall remit the prepayment amount set out in the prepayment notice
into the account designated by the Facility Agent by telegraphic transfer or
bank transfer by 11:00 a.m. on the prepayment date set out in such prepayment
notice.

7.5
Rights of Prepayment and Cancellation in relation to a Single Lender

(a)
If:

(i)
any sum payable to any Lender by the Borrower is required to be increased under
paragraph (a) of Clause 12.2 (Tax Gross-up); or

(ii)
any Lender claims indemnification from the Borrower under Clause 12.3 (Tax
Indemnity) or Clause 13.1 (Increased Costs),

the Borrower may, whilst the circumstance giving rise to the requirement or
indemnification continues, give the Facility Agent notice of cancellation of the
Commitment of that Lender and/or its intention to procure the prepayment of that
Lender’s participation in the relevant Loan(s).
(b)
On receipt of a notice referred to in paragraph (a) above, the Commitment of
that Lender shall immediately be reduced to zero.

(c)
On the first Interest Payment Date after the Borrower has given notice under
paragraph (a) above, the Borrower shall prepay that Lender’s participation in
the relevant Loan. No Break Costs shall be payable in respect of such
prepayment.

7.6
Restrictions

(a)
Any notice of cancellation or prepayment given by any Party under this Clause 7
shall be irrevocable upon delivery and, unless otherwise expressly provided for
in this Agreement, shall specify the date or dates upon which the relevant
cancellation or prepayment is to be made and the amount of that cancellation or
prepayment.

(b)
Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and, subject to any Break Costs, without premium or
penalty.

(c)
The Borrower shall not repay or prepay all or any part of the Loans or cancel
all or any part of the Available Facility except at the times and in the manner
expressly provided for in this Agreement.

(d)
If the Facility Agent receives a notice under this Clause 7, it shall promptly
forward a copy of that notice to either the Borrower or the affected Lender, as
appropriate.



SECTION 5
Interest and Fees
8.
Interest Rate and Interest

8.1
Interest Rate

The interest rate on each Loan in this Agreement shall be equal to a hundred
percent (100%) of the corresponding PBOC Benchmark Interest Rate. The Facility
Agent shall notify the Borrower of the PBOC Benchmark Interest Rate applicable
to each drawdown


1602149
16
Facility Agreement

--------------------------------------------------------------------------------





on the Interest Rate Determination Date.
8.2
Interest Period

In relation to any Loan, the first Interest Period for such Loan shall be the
period from the Utilisation Date (inclusive) of such Loan to the first Interest
Payment Date (exclusive) immediately following such Utilisation Date, and any
subsequent Interest Period for such Loan shall be the period from the
immediately preceding Interest Payment Date (inclusive) to the immediately
following Interest Payment Date (exclusive).
8.3
Calculation of Interest

The interest shall be calculated on the basis of the actual number of days
elapsed and a year of three hundred and sixty (360) days.
8.4
Payment on Interest Payment Date

The accrued interest on a Loan shall be paid in arrears on each Interest Payment
Date of such Loan.
8.5
Notification of Interest Payment

The Facility Agent shall, no later than five (5) Business Days prior to each
Interest Payment Date, give to the Borrower a written notice of the interest
payable by the Borrower. The Facility Agent shall, no later than five (5)
Business Days prior to each Interest Payment Date, give to each Lender a written
notice of the interest receivable by that Lender. Notwithstanding the foregoing
provisions of this Clause 8.5 (Notification of Payment of Interest), the delay
or failure of the Facility Agent to make such notification shall not affect the
obligation of the Borrower to pay interest.
8.6
Payment by Borrower

The Borrower shall remit the full amount of the interest then due and payable
into the account designated by the Facility Agent by telegraphic transfer or
bank transfer by 11:00 a.m. on each Interest Payment Date. Should the Facility
Agent receive any interest payment from the Borrower by 11:00 a.m. on each
Interest Payment Date, the Facility Agent shall remit full amount of the
interest so payable to the Lenders by 4:00 p.m. of that Interest Payment Date on
a pro rata basis.
9.
Default Interest

9.1
Overdue Interest

If the Borrower fails to pay any amount payable by it under this Agreement on
its due date pursuant to this Agreement, the Borrower shall pay the default
interest on that overdue amount from the due date up to the date of actual
payment (both before and after judgment) at a rate which is one hundred fifty
percent (150%) of the interest rate which would have been applicable if there
had been no such non-payment as provided for in Clause 8.1 (Interest Rate) or
such applicable minimum rate of penalty interest as required by then prevailing
laws of the PRC, whichever is higher. Any default interest accruing under this
Clause shall be due and payable on the date notified by the Facility Agent to
the Borrower and shall be paid by the Borrower on that date.
9.2
Penalty Interest against Misappropriation

In case the Borrower misappropriates any Loan, or any part thereof, for the
purpose other than that listed in Clause 3.1 (Purpose), the Borrower shall,
promptly upon the demand by the Facility Agent, pay the penalty interest against
misappropriation to the Facility Agent for the benefit of the Lender(s) that
advanced that Loan until such misappropriation is rectified. The penalty
interest against misappropriation shall be calculated on the amount
misappropriated for the actually appropriated days at a rate which is two
hundred percent


1602149
17
Facility Agreement

--------------------------------------------------------------------------------





(200%) of the interest rate which would have been applicable if there had been
no such misappropriation as provided for in Clause 8.1 (Interest Rate) or such
applicable minimum rate of penalty interest as required by then prevailing laws
of the PRC, whichever is higher. In no case shall the right of a Lender to
collect the penalty interest against misappropriation affect other rights of the
Lender under any of the Finance Documents or the applicable laws. If both Clause
9.1 (Overdue Interest) and Clause 9.2 (Penalty Interest against
Misappropriation) are applicable to a single payment, then the higher of the two
penalty interest rates shall be applicable.
9.3
Compound interest

The Borrower shall pay compound interest on the default interest and penalty
interest that are not paid when due at the overdue interest rate on each
Interest Payment Date.
10.
Changes in the Calculation of Interest

10.1
Market Disruption

If
(a)
the interest on a Loan will be determined by reference to the PBOC Benchmark
Interest Rate that, however, does not exist anymore; or

(b)
before noon on the Business Day immediately following the relevant Interest Rate
Determination Date, the Facility Agent receives notice(s) from one or more
Lenders (whose participation in a Loan equals to or exceeds thirty-five percent
(35%) of the Loan), expressing that the cost to it of funding its participation
in that Loan would be in excess of the PBOC Benchmark Interest Rate.

the Facility Agent shall promptly give notice to the Borrower and the relevant
Finance Parties (such notice, the “Market Disruption Notice”), notifying them of
such fact and that this Clause 10.1 is in operation.
10.2
No Suspension of Utilisation

If a Market Disruption Notice applies to a Loan which has not been advanced,
that Loan shall, subject to Clause 10.3 (Alternative Basis), be advanced on the
requested Utilisation Date.
10.3
Alternative Basis

(a)
Within five (5) days of receipt of a Market Disruption Notice from the Facility
Agent, the Borrower and the Finance Parties shall enter into good faith
negotiations with a view to confirming a new applicable rate of interest, and
during the negotiation period described in paragraph (c) below, the rate of
interest on each Loan shall be the relevant rate last applied in accordance with
Clause 8.1 (Interest Rate).

(b)
Any alternative basis agreed pursuant to paragraph (a) above shall, with the
prior consent of all the Lenders and the Borrower, be binding on all the
Parties.

(c)
For the avoidance of any doubt, if no alternative basis is agreed upon between
the Borrower and the Lenders within a period of thirty (30) days after the
commencement of the negotiation, then the relevant rate last applied according
to Clause 8.1 (Interest rate) shall apply to the relevant Loan(s).

10.4
Break Costs

(a)
The Borrower shall, within three (3) Business Days on demand by a Finance Party,
pay to that Finance Party the Break Costs payable as set forth in this Agreement
in connection with its prepayment of all or any part of a Loan or an Unpaid Sum
on a



1602149
18
Facility Agreement

--------------------------------------------------------------------------------





day other than the last day of an Interest Period of the Loan or Unpaid Sum.
(b)
Each Lender shall, on demand by the Facility Agent, provide a certificate
confirming its Break Costs accruing in any Interest Period as soon as
practicable.

11.
Fees

11.1
Commitment Fees

(a)
The Borrower shall pay a commitment fee to the Facility Agent with respect to
the amount of the Facility that has not been utilised and has not been cancelled
pursuant to this Agreement within the period from the date hereof to the ending
date of the Availability Period. Such commitment fee shall be charged for the
amount not utilised or cancelled for each day actually elapsed at a rate of zero
point two five percent (0.25%) per annum on the amount of the Facility not
utilised and not cancelled, and calculated on the basis of three hundred and
sixty (360) days for one year. Such commitment fee shall be paid in arrears on
the last day of each calendar quarter during the Availability Period, on the
last day of the Availability Period and, if a Lender’s Commitment has been
cancelled in full pursuant to Clause 7.1 (Illegality) or Clause 7.5 (Rights of
Prepayment and Cancellation in relation to a Single Lender) on the earlier of
(i) last day of the next succeeding calendar quarter and (ii) thirty (30) days
from the date on which the cancellation is effective.

(b)
The commitment fee payable under this Clause shall be for the account of each
Lender in accordance with its proportion of the Available Facility as of the end
of such applicable calendar quarter.

11.2
Arrangement fee

The Borrower shall pay to each Jointed Coordinator (for its own account) an
arrangement fee in the amount and at the times agreed in a Fee Letter.
11.3
Upfront fee

The Borrower shall pay to the Facility Agent (for its own distribution to and
for the account of the Lenders) an upfront fee in the amount and at the times
agreed in a Fee Letter.
11.4
Agency fee

The Borrower shall pay to the Facility Agent (for its own account) an agency fee
in the amount and at the times agreed in a Fee Letter.


SECTION 6
ADDITIONAL PAYMENT OBLIGATIONS


12.
Tax Gross-up and Indemnities

12.1
Definitions

(a)
In this Clause 12:

“Tax Credit” means a credit against any Tax or any relief or remission for Tax
(or its repayment).
“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document, other than a FATCA Deduction.


1602149
19
Facility Agreement

--------------------------------------------------------------------------------





“Tax Payment” means any increased payment made by the Borrower to a Finance
Party under Clause 12.2 (Tax Gross-up) or a payment under Clause 12.3 (Tax
Indemnity).
(b)
Unless otherwise provided for, in this Clause 12, a reference to “determines” or
“determined” means a determination made in the absolute discretion of the person
making the determination.

12.2
Tax Gross-up

(a)
All payments to be made by the Borrower to any Finance Party under the Finance
Documents shall be made free and clear of and without any Tax Deduction unless
the Borrower is required to make a Tax Deduction by operation of law, in which
case the sum payable by the Borrower (in respect of which such Tax Deduction is
required to be made) shall be increased to the extent necessary to ensure that
such Finance Party receives a sum net of any deduction or withholding equal to
the sum which it would have received had no such Tax Deduction been made or
required to be made.

(b)
The Borrower shall promptly upon becoming aware that it must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Facility Agent accordingly. Similarly, a Lender shall
notify the Facility Agent on becoming so aware in respect of a payment payable
to that Lender. If the Facility Agent receives such notification from a Lender
it shall notify the Borrower.

(c)
If the Borrower is required to make a Tax Deduction, it shall make that Tax
Deduction and any payment required in connection with that Tax Deduction within
the time allowed and in the minimum amount required by law.

(d)
Within thirty (30) days of making either a Tax Deduction or any payment required
in connection with that Tax Deduction, the Borrower making that Tax Deduction
shall deliver to the Facility Agent for the Finance Party entitled to the
payment evidence reasonably satisfactory to that Finance Party that the Tax
Deduction has been made or (as applicable) any appropriate payment paid to the
relevant taxing authority.

12.3
Tax Indemnity

(a)
Without prejudice to Clause 12.2 (Tax Gross-up), if any Finance Party is
required to make any payment of or on account of Tax on or in relation to any
sum received or receivable under the Finance Documents (including any sum deemed
for purposes of Tax to be received or receivable by such Finance Party whether
or not actually received or receivable) or if any liability in respect of any
such payment is asserted, imposed, levied or assessed against any Finance Party,
the Borrower shall, within three (3) Business Days of demand of the Facility
Agent, promptly indemnify the Finance Party which suffers a loss or liability as
a result against such payment or liability, together with any interest,
penalties, costs and expenses payable or incurred in connection therewith,
provided that this Clause 12.3 shall not apply to:

(i)
any Tax imposed on and calculated by reference to the net income actually
received or receivable by such Finance Party (but, for the avoidance of doubt,
not including any sum deemed for purposes of Tax to be received or receivable by
such Finance Party but not actually receivable) by the jurisdiction in which
such Finance Party is incorporated;

(ii)
any Tax imposed on and calculated by reference to the net income of the



1602149
20
Facility Agreement

--------------------------------------------------------------------------------





Facility Office of such Finance Party actually received or receivable by such
Finance Party (but, for the avoidance of doubt, not including any sum deemed for
purposes of Tax to be received or receivable by such Finance Party but not
actually receivable) by the jurisdiction in which its Facility Office is
located; or
(iii)
any Tax relating to a FATCA Deduction required to be made by a Party.

(b)
A Finance Party intending to make a claim under paragraph (a) shall notify the
Facility Agent of the event giving rise to the claim, whereupon the Facility
Agent shall notify the Borrower thereof.

(c)
A Finance Party shall, on receiving a payment from the Borrower under this
Clause 12.3, notify the Facility Agent.

12.4
Tax Credit

If the Borrower makes a Tax Payment and the relevant Finance Party determines
that:
(a)
a Tax Credit is attributable to that Tax Payment; and

(b)
it has obtained, utilised and retained that Tax Credit,

the Finance Party shall pay an amount to the Borrower which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been made by the Borrower. If the
Borrower so elects or agrees, the Finance Party may net off any amount payable
by it under this Clause 12.4 against any amount of interest or principal payable
or repayable by the Borrower under the Finance Documents.
12.5
Stamp Taxes

Each of the Borrower and the Lender shall be responsible for its own stamp duty
payable in respect of this Agreement. The Borrower shall pay its stamp duty
within two (2) months from the date hereof.
12.6
FATCA Information

(a)
Subject to paragraph (c) below, each Party shall, within ten (10) Business Days
of a reasonable request by another Party:

(i)
confirm to that other Party whether it is:

(1)
a FATCA Exempt Party; or

(2)
not a FATCA Exempt Party; and

(ii)
supply to that other Party such forms, documentation and other information
relating to its status under FATCA (including its applicable "passthru payment
percentage" or other information required under the US Treasury Regulations or
other official guidance including intergovernmental agreements) as that other
Party reasonably requests for the purposes of that other Party's compliance with
FATCA.

(b)
If a Party confirms to another Party pursuant to paragraph (a)(i) above that it
is a FATCA Exempt Party and it subsequently becomes aware that it is not, or has
ceased to be a FATCA Exempt Party, that Party shall notify that other Party
reasonably promptly.

(c)
Paragraph (a) above shall not oblige any Party to do anything which would or
might in its reasonable opinion constitute a breach of:

(i)
any law or regulation;



1602149
21
Facility Agreement

--------------------------------------------------------------------------------





(ii)
any fiduciary duty; or

(iii)
any duty of confidentiality.

(d)
If a Party fails to confirm its status or to supply forms, documentation or
other information requested in accordance with paragraph (a) above (including,
for the avoidance of doubt, where paragraph (c) above applies), then:

(i)
if that Party failed to confirm whether it is (and/or remains) a FATCA Exempt
Party then such Party shall be treated for the purposes of the Finance Documents
as if it is not a FATCA Exempt Party; and

(ii)
if that Party failed to confirm its applicable "passthru payment percentage"
then such Party shall be treated for the purposes of the Finance Documents (and
payments made thereunder) as if its applicable "passthru payment percentage" is
100%,

until (in each case) such time as the Party in question provides the requested
confirmation, forms, documentation or other information.
12.7
FATCA Deduction

(a)
Each Party may make any FATCA Deduction it is required to make by FATCA, and any
payment required in connection with that FATCA Deduction, and no Party shall be
required to increase any payment in respect of which it makes such a FATCA
Deduction or otherwise compensate the recipient of the payment for that FATCA
Deduction.

(b)
Each Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction) notify the Party to whom it is making the payment and, in addition,
shall notify the Borrower, the Facility Agent and the other Finance Parties.

13.
Increased Costs

13.1
Increased Costs

(a)
Subject to Clause 13.3 (Exceptions), the Borrower shall, within three (3)
Business Days immediately following the date on which a demand with an
explanation in writing for the reasonable basis of its Increased Costs is made
by the Facility Agent (provided that the Facility Agent and the Borrower shall
keep such details confidential), pay for the account of a Finance Party the
amount of any Increased Costs incurred by that Finance Party or any of its
Affiliates as a result of:

(i)
the introduction of or any change in (or in the interpretation, administration
or application of) any applicable law or regulation; or

(ii)
compliance with any applicable law or regulation made after the date of this
Agreement.

The terms “law” and “regulation” in this paragraph (a) shall include, without
limitation, any applicable law or regulation concerning capital adequacy,
prudential limits, liquidity, reserve assets or Tax.
(b)
In this Agreement, “Increased Costs” means:

(i)
a reduction in the rate of return from the Facility or on a Finance Party’s (or
its Affiliate’s) overall capital (including, without limitation, as a result of
any reduction in the rate of return on capital brought about by more capital
being required to be allocated by such Finance Party);

(ii)
an additional or increased cost; or



1602149
22
Facility Agreement

--------------------------------------------------------------------------------





(iii)
a reduction of any amount due and payable under any Finance Document,

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitments or funding or performing its obligations under any Finance Document.
13.2
Increased Cost Claims

(a)
A Finance Party intending to make a claim pursuant to Clause 13.1 (Increased
Costs) shall notify the Facility Agent of the event giving rise to the claim,
following which the Facility Agent shall promptly notify the Borrower.

(b)
Each Finance Party shall, as soon as practicable after a demand by the Facility
Agent, provide a certificate showing and confirming the calculation of its
Increased Costs in reasonable detail.

13.3
Exceptions

(a)
Clause 13.1 (Increased Costs) does not apply to the extent any Increased Cost
is:

(i)
attributable to a Tax Deduction required by law to be made by the Borrower;

(ii)
attributable to a FATCA Deduction required to be made by a Party;

(iii)
compensated for by Clause 12.3 (Tax Indemnity) (or would have been compensated
for under Clause 12.3 (Tax Indemnity) but was not so compensated solely because
the exclusion in paragraph (a) of Clause 12.3 (Tax Indemnity) applied); or

(iv)
attributable to the gross negligence of the relevant Finance Party or the wilful
breach by the relevant Finance Party or its Affiliates of any law or regulation.

(b)
In this Clause 13.3, a reference to a “Tax Deduction” has the same meaning given
to the term in Clause 12.1 (Definitions).

14
Other Indemnities

14.1
Currency Indemnity

(a)
If any sum due from the Borrower under the Finance Documents (a “Sum”), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the “First Currency”) in which that Sum is payable into
another currency (the “Second Currency”) for the purpose of:

(i)
making or filing a claim or proof against the Borrower; or

(ii)
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

the Borrower shall as an independent obligation, within three (3) Business Days
of demand, indemnify each Finance Party to whom that Sum is due against any
cost, loss or liability arising out of or as a result of the conversion
including any discrepancy between (A) the rate of exchange used to convert that
Sum from the First Currency into the Second Currency and (B) the rate or rates
of exchange available to that person at the time of its receipt of that Sum.
(b)
The Borrower waives any right it may have in any other jurisdiction to pay any
amount under the Finance Documents in a currency or currency unit other than
that in which it is expressed to be payable.

14.2
Other Indemnities



1602149
23
Facility Agreement

--------------------------------------------------------------------------------





The Borrower shall, within three (3) Business Days of demand, indemnify each
Finance Party against any cost, loss or liability incurred by that Finance Party
as a result of:
(a)
the occurrence of any Default;

(b)
any Information Document or any other information produced in writing or
approved by the Borrower being or being determined to be misleading and/or
deceptive in any respect;

(c)
any enquiry, investigation, subpoena (or similar order) or litigation with
respect to any Obligor or with respect to the transactions contemplated or
financed under the this Agreement;

(d)
a failure by an Obligor to pay any amount due under a Finance Document on its
due date, including, without limitation, any cost, loss or liability arising as
a result of Clause 26 (Sharing Among the Finance Parties);

(e)
funding, or making arrangements to fund, its participation in a Loan requested
by the Borrower in a Utilisation Request but not made by reason of the operation
of any one or more of the provisions of this Agreement (other than by reason of
default or negligence by that Finance Party alone); or

(f)
a Loan (or part of a Loan) not being prepaid in accordance with a notice of
prepayment given by the Borrower.

14.3
Indemnity to the Facility Agent

The Borrower shall promptly indemnify the Facility Agent against any cost, loss
or liability incurred by the Facility Agent (acting reasonably) as a result of:
(a)
the Facility Agent investigating any event which it reasonably believes is a
Default; or

(b)
the Facility Agent acting or relying on any notice, request or instruction in
respect of the transactions contemplated or financed under this Agreement which
it reasonably believes to be genuine, correct and appropriately authorised.

15.
Mitigation by the Lenders

15.1
Mitigation

(a)
Each Finance Party shall, in consultation with the Borrower, take all reasonable
steps to mitigate any circumstances which arise and which would result in any
amount becoming payable under or pursuant to, or cancelled pursuant to, any of
Clause 7.1 (Illegality), Clause 12 (Tax Gross-up and Indemnities) or Clause 13
(Increased Costs) including (but not limited to) (i) providing such information
as the Borrower may reasonably request in order to permit the Borrower to
determine its entitlement to claim any exemption or other relief (whether
pursuant to a double taxation treaty or otherwise) from any obligation to make a
Tax Deduction; and (ii) transferring its rights and obligations under the
Finance Documents to another Affiliate or branch.

(b)
Paragraph (a) above does not in any way mitigate the obligations of any Obligor
under the Finance Documents.

15.2
Limitation of Liability

(a)
The Borrower shall indemnify each Finance Party for all costs and expenses
reasonably incurred by that Finance Party as a result of steps taken by it under
Clause 15.1 (Mitigation).

(b)
A Finance Party is not obliged to take any steps under Clause 15.1 (Mitigation)
if,



1602149
24
Facility Agreement

--------------------------------------------------------------------------------





in the reasonable opinion of that Finance Party (acting reasonably), to do so
might be prejudicial to it.
16.
Costs and Expenses

16.1
Transaction Expenses

The Borrower shall, within ten (10) Business Days of demand, pay the Facility
Agent and the Jointed Coordinators the amount of all reasonable costs and
expenses (including outside legal fees) incurred by any of them in connection
with the negotiation, preparation, printing, execution and syndication of:
(a)
this Agreement and any other documents referred to in this Agreement; and

(b)
any other Finance Documents executed after the date of this Agreement.

Such payment obligation of the Borrower shall not be affected by the
enforcement, cancellation, un-utilisation or revocation for any other reason of
the Facility hereunder or otherwise.
16.2
Amendment costs

If (a) an Obligor requests an amendment, waiver or consent or (b) an amendment
is required pursuant to Clause 27.9 (Change of Currency), the Borrower shall,
within ten (10) Business Days of demand, reimburse the Facility Agent for the
amount of all reasonable costs and expenses (including outside legal fees)
incurred by the Facility Agent in responding to, evaluating, negotiating or
complying with that request or requirement.
16.3
Enforcement costs

The Borrower shall, within ten (10) Business Days of demand, pay to each Finance
Party the amount of all reasonable costs and expenses (including outside legal
fees) incurred by that Finance Party in connection with the enforcement of, or
the preservation of any rights under, any Finance Document.


SECTION 7
REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT


17.
Representations

The Borrower makes the representations and warranties set out in this Clause 17
to each Finance Party on the date hereof in respect of its own or (if
applicable) the Guarantor’s standings.
17.1
Status

(a)
It is a limited liability company duly formed and validly existing under the
laws of its jurisdiction of incorporation.

(b)
It is acting as principal for its own account and not as agent or trustee in any
capacity on behalf of any party in relation to the Finance Documents to which it
is a party.

17.2
Binding Obligations

The obligations expressed to be assumed by each Obligor in each Finance Document
to which it is a party are, subject to (a) any general principles of law
limiting its obligations which are specifically referred to in any legal opinion
delivered in accordance with Clause 4 (Conditions Precedent to Utilisation) and
(b) the due and authorized execution of such


1602149
25
Facility Agreement

--------------------------------------------------------------------------------





Finance Documents by the parties (other than the Obligors) thereto, legal,
valid, binding and enforceable obligations.
17.3
Non-conflict with Other Obligations

The entry into and performance by each Obligor of, and the transactions
contemplated by, the Finance Documents to which it is a party do not and will
not conflict with:
(a)
any law or regulation applicable to it, save for conflicts that would not
reasonably be expected to have a Material Adverse Effect, provided that in no
circumstance should there be any conflict with “three Measures and One guidance
” and other applicable CBRC rules;

(b)
its constitutional documents; or

(c)
any material agreement or instrument binding upon it or any of its material
assets.

17.4
Power and Authority

It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, the Finance
Documents to which it is a party and the transactions contemplated by those
Finance Documents.
17.5
Validity and Admissibility in Evidence

All Authorisations required:
(a)
to enable it lawfully to enter into, exercise its rights and comply with its
obligations in the Finance Documents to which it is a party;

(b)
to make the Finance Documents to which it is a party admissible in evidence in
its jurisdiction of incorporation; and

(c)
for it to carry on its business, the non-compliance of which will have or would
reasonably be expected to have a Material Adverse Effect,

have been obtained or effected and are in full force and effect.
17.6
Governing Law and Enforcement

(a)
The choice that this Agreement will be governed by the laws of the PRC is
recognizable and enforceable within its jurisdiction of incorporation.

(b)
Any ruling obtained in the PRC in respect of the Finance Documents is
recognizable and enforceable within its jurisdiction of incorporation provided,
however, that the enforcement of such ruling within the PRC, if any, shall be in
compliance with the laws of the PRC.

17.7
Deduction of Tax

Subject to the applicable PRC withholding tax in relation to the payments made
to entities outside of the PRC, it is not required under the law applicable
where it is incorporated or resident or at its address specified in this
Agreement to make any deduction for or on account of Tax from any payment it may
make under any Finance Document.
17.8
No Filing or Stamp Taxes

Under the law of its jurisdiction of incorporation it is not necessary that the
Finance Documents be filed, recorded or enrolled with any court or other
authority in that jurisdiction or that (subject to a current PRC stamp duty of
0.005% on the Facility amount), any stamp, registration or similar Tax be paid
on or in relation to the Finance Documents or the transactions contemplated by
the Finance Documents.
17.9
No Default



1602149
26
Facility Agreement

--------------------------------------------------------------------------------





(a)
No Event of Default is continuing or would reasonably be expected to result from
the making of any utilisation pursuant to the terms of this Agreement.

(b)
No other default exists under any other agreement or instrument which is binding
on it or any of its Subsidiaries or to which its or any of its Subsidiaries’
assets are subject and which would reasonably be expected to have a Material
Adverse Effect.

17.10
No Misleading Information

(a)
Any factual information provided in writing by any member of the Group for the
purposes of the Information Document was true and accurate in all material
respects as at the date it was provided or as at the date (if any) at which it
is stated.

(b)
Any financial projections contained in the Information Document have been
prepared on the basis of recent historical information and on the basis of
reasonable assumptions.

(c)
Nothing has occurred or been omitted from the Information Document and no
information has been given or withheld that results in the information contained
in the Information Document being untrue or misleading in any material respect.

(d)
All factual information (other than the Information Document) supplied by any
member of the Group is true, complete and accurate in all material respects as
at the date it was given and was not, as of such date, misleading in any
material respect.

17.11
Financial Statements

(a)
The Original Financial Statements of each Obligor were prepared in accordance
with GAAP consistently applied save to the extent expressly disclosed in such
Original Financial Statements.

(b)
The Original Financial Statements of each Obligor fairly present in all material
respects its financial condition and results of operations as of the dates and
for the periods indicated therein save to the extent expressly disclosed in such
Original Financial Statements.

(c)
There has been no material adverse change in its business or financial condition
of the Borrower and the business or consolidated financial condition of the
Guarantor since the date of the Original Financial Statements.

17.12
Pari Passu Ranking

Each Obligor’s payment obligations under the Finance Documents rank at least
pari passu with the claims of all its current or future unsecured and
unsubordinated creditors, except for claims mandatorily preferred by law
applying to companies generally.
17.13
No Proceedings Pending or Threatened

Except as disclosed in the Guarantor’s Annual Report on Form 10-K for its most
recently completed fiscal year and the Guarantor’s Quarterly Report on Form 10-Q
for its most recently completed fiscal quarter, there are no litigation,
arbitration or administrative proceedings (including but not limited to any such
proceedings based on any environmental law) by or before any court, arbitral
body or agency that have been started or (to the Borrower’s knowledge and
belief) threatened against any Obligor or any of its Subsidiaries that, if
adversely determined (and there exists a reasonable possibility of such adverse
determination), would reasonably be expected to have a Material Adverse Effect.
17.14
Title



1602149
27
Facility Agreement

--------------------------------------------------------------------------------





The Borrower is the absolute legal and beneficial owner of, and has good title
to its owned assets that are material to the operation of its business, free
from all Security except the Security created pursuant to, or permitted by, the
Finance Documents (in particular, Clause 20.5 (Negative Pledge)).
17.15
Insolvency

(a)
To the Borrower’s knowledge and belief, each Obligor is not insolvent (i.e being
unable to pay its debts generally (including subordinated and contingent debts)
when due), nor is it deemed by a court to be unable to pay its debts when due
generally, nor will it become so in consequence of entering into any Finance
Document and/or performing any transaction contemplated by any Finance Document.

(b)
To the Borrower’s knowledge and belief, each Obligor has not taken any corporate
action nor have any legal proceedings or other procedure or step been taken,
started or threatened in relation to anything referred to in Clause 21.7
(Insolvency Proceedings).

17.16
Authorised Signatures

As of the date of this Agreement, any person specified as its authorised
signatory under Schedule 2 (Conditions Precedent) is authorised to sign
Utilisation Requests (in the case of the Borrower only) and other notices on its
behalf.
17.17
No Immunity

The Obligors will not be entitled to claim immunity from suit, execution,
attachment or other legal process in any proceedings taken in the PRC, either
generally or in relation to a specific property.
17.18
No Financial Indebtedness or Guarantees

The Borrower has not incurred any Financial Indebtedness or guarantees as of the
date hereof other than:
(a)
those existing before the date hereof and any refinancings, extensions, renewals
and replacements thereof;

(b)
the Financial Indebtedness owing to any of its Affiliates (including those in
the form of entrustment loan);

(c)
those incurred under or permitted by the Finance Documents;

(d)
any Financial Indebtedness or guarantees incurred, provided or created with the
prior written consent of the Facility Agent (acting on the instructions of the
Majority Lenders); or

(e)
any other Financial Indebtedness or guarantees in an aggregate amount
outstanding not exceeding RMB 465,000,000 at any time.

17.19
US Anti-Terrorism Laws

The Borrower, and to the best of its knowledge, the Guarantor:
(a)
has taken reasonable measures to ensure compliance with applicable Economic
Sanctions Laws, Anti-Money Laundering Laws and Anti-Corruption Laws;

(b)
is not a Designated Person; and

(c)
the Borrower will not use any part of the proceeds from any Loan on behalf of
any Designated Person or otherwise use, directly by it or indirectly through any



1602149
28
Facility Agreement

--------------------------------------------------------------------------------





Subsidiary of Borrower, such proceeds in connection with any investment in, or
any transactions or dealings with, any Designated Person.
17.20
Actual Working Capital Needs

The amount of the Total Commitments made by the Lenders to the Borrower does not
exceed the Borrower's actual working capital needs as of the date of this
Agreement.
17.21
Repetition

The Repeating Representations are deemed to be made by the Borrower by reference
to the facts and circumstances then existing on the date of each Utilisation
Request and the first day of each Interest Period; provided, however, that the
representations and warranties set out in Clause 17.11(c) (Financial Statements)
shall be deemed to be made in relation to the most recent financial statements
delivered to the Facility Agent under Clause 18.1 (Financial Statements) and
shall be repeated on each date on which such financial statements are delivered
to the Facility Agent.
18.
Information Undertakings

The undertakings in this Clause 18 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.
18.1
Financial statements

The Borrower shall supply to the Facility Agent in sufficient copies for all the
Lenders:
(i)
as soon as the same become available, but in any event within one hundred and
fifty (150) days after the end of each of its financial years, its audited
financial statements for that financial year; and

(ii)
as soon as the same become available, but in any event within ninety (90) days
after the end of the first half of each of its financial years, its unaudited
financial statements for that financial half year.

18.2
Requirements as to Financial Statements

(a)
Each set of financial statements delivered by the Borrower pursuant to Clause
18.1 (Financial Statements) shall be certified by an authorized signatory of the
Borrower or by affixing the Borrower's company chop as fairly presenting its
financial condition as of the date of those financial statements were drawn up.

(b)
The Borrower shall ensure that each set of its financial statements delivered
pursuant to Clause 18.1 (Financial Statements) is prepared using GAAP and
financial reference periods substantially consistent with those applied in the
preparation of the Original Financial Statements for it unless, in relation to
any set of financial statements to be delivered by the Borrower pursuant to
Clause 18.1 (Financial Statements), the Borrower notifies the Facility Agent
that there has been a change in GAAP or such financial reference periods and its
auditor delivers to the Facility Agent a description of any change necessary for
those financial statements to reflect GAAP and financial reference periods upon
which the Borrower’s Original Financial Statements were prepared.

18.3
Information: Miscellaneous

The Borrower shall supply to the Facility Agent (in sufficient copies for all
the Finance Parties, if the Facility Agent so requests):
(a)
all documents in relation to its asset or financial condition dispatched by it
to its shareholders (or any class of them) or its creditors generally
substantially at the



1602149
29
Facility Agreement

--------------------------------------------------------------------------------





same time as they are dispatched;
(b)
promptly upon becoming aware of them, the details of any material litigation,
arbitration or administrative proceedings which are current, threatened or
pending against it and which would reasonably be expected to, if adversely
determined, have a Material Adverse Effect;

(c)
promptly, such further information regarding the performance of respective
obligations of each Obligor under the Finance Documents to which it is a party
as the Facility Agent (as so instructed by the Majority Lenders) may reasonably
request;

(d)
promptly, reports in form and substance satisfactory to the Facility Agent
containing information about the application of any amount drawn under the
Facility together with records, accounts or other materials evidencing such
application, at such intervals as requested by the Facility Agent from time to
time;

(e)
promptly upon becoming aware of such changes, any information regarding any
changes in any Obligor's legal status, properties, operations, financial and
business conditions or cash flow position that would reasonably be expected to
materially and adversely affect that Obligor's ability to perform any of its
liabilities and obligations under the Finance Documents to which such Obligor is
a party;

(f)
promptly upon becoming aware of them, the details of any events or circumstances
that would reasonably be expected to materially and adversely affect an
Obligor's ability to perform any of its liabilities and obligations under the
Finance Documents to which such Obligor is a party; and

(g)
any other information in respect of the Obligors as the Facility Agent may
reasonably request.

If any information referenced in this Clause 18 is publicly available
(including, without limitation, pursuant to filings made with the U.S.
Securities and Exchange Commission or any stock exchange on which shares in or
other securities of the Guarantor are listed or any electronic website
maintained by or on behalf of the Guarantor or the Borrower that are publicly
available, including, without limitation, through the EDGAR (Electronic Data
Gathering, Analysis and Retrieval) system or any comparable system), the
obligation to deliver such information will be deemed to be satisfied.
18.4
Notification of Default

(a)
The Borrower shall notify the Facility Agent of any Default (and the steps, if
any, being taken to remedy it) promptly upon becoming aware of its occurrence
(unless that the Borrower is aware that a notification has already been provided
by the Guarantor).

(b)
Promptly upon a request by the Facility Agent, the Borrower shall supply to the
Facility Agent a certificate signed by one (1) of its directors or authorised
signatories on its behalf certifying that no Default is continuing (or if a
Default is continuing, specifying the Default and the steps, if any, being taken
to remedy it).

18.5
"Know your customer" Checks

(a)
If:

(i)
the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the date of this Agreement;

(ii)
any change in the legal status of an Obligor after the date of this Agreement;
or



1602149
30
Facility Agreement

--------------------------------------------------------------------------------





(iii)
a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,

obliges the Facility Agent or any Lender (or, in the case of paragraph (iii)
above, any prospective new Lender) to comply with "know your customer" or
similar identification procedures in circumstances where the necessary
information is not already available to it, the Borrower shall, upon the request
of the Facility Agent or any Lender, supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by the Facility
Agent (for itself or on behalf of any Lender) or any Lender (for itself or, in
the case of the event described in paragraph (iii) above, on behalf of any
prospective new Lender) in order for the Facility Agent, such Lender or, in the
case of the event described in paragraph (iii) above, any prospective new Lender
to carry out and be reasonably satisfied it has complied with all necessary
"know your customer" or other similar checks under all applicable laws and
regulations pursuant to the transactions contemplated in the Finance Documents.
(b)
Each Lender shall promptly upon the request of the Facility Agent supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the Facility Agent in order for each Lender to carry out and be
satisfied it has complied with all necessary "know your customer" or other
similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Finance Documents.

19.
[Intentionally Left Blank]

[Intentionally Left Blank]
20.
General Undertakings

The undertakings in this Clause 20 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.
20.1
Authorisations

The Borrower shall promptly:
(a)
obtain, comply with and do all that is necessary to maintain in full force and
effect; and

(b)
upon request of the Facility Agent supply certified copies to the Facility Agent
of,

any Authorisation required to enable it to carry on business (except to the
extent the failure to maintain such Authorisation would not reasonably be
expected to have a Material Adverse Effect) and perform its obligations under
the Finance Documents to which it is a party and to ensure the legality,
validity, enforceability or admissibility in evidence in its jurisdiction of
incorporation of any Finance Document.
20.2
Compliance with Laws

The Borrower shall comply in all respects with all applicable laws, in
particular applicable laws and regulations on environmental protection, to which
it may be subject, save for any non-compliance that would not reasonably be
expected to have a Material Adverse Effect.
20.3
Maintenance of Status

The Borrower shall take any and all of the necessary actions to maintain its
legal existence and carry out its businesses in which it is being engaged in the
PRC.
20.4
Taxation Matters



1602149
31
Facility Agreement

--------------------------------------------------------------------------------





The Borrower shall:
(a)
file the tax reports and tax revenues that are required to be filed in any
jurisdiction in a timely manner;

(b)
pay any tax in a timely manner, and, if any tax is challenged in good faith and
in a proper way, ensure to make a sufficient provision for payment for such tax;
and

(c)
in its commercially reasonable judgment, apply for tax credit, tax reduction,
tax exemption, or subsidy by such way and to such extent as permitted by the
applicable laws

where, in each case, failure to do so has or would reasonably be expected to
have a Material Adverse Effect.
20.5
Negative Pledge

(a)
Without prior written consent of the Majority Lenders, the Borrower shall not
create or permit to subsist any Security or assign or otherwise create any
encumbrance (each such Security or encumbrance, an “Encumbrance”) over any of
its rights, assets, revenues, profits and interests, subject to paragraph (c)
below.

(b)
Without prior written consent of the Majority Lenders, the Borrower shall not:

(i)
sell, transfer or otherwise dispose of any of its assets on terms whereby they
are or may be leased to or re-acquired by an Obligor;

(ii)
sell, transfer or otherwise dispose of any of its receivables on recourse terms;

(iii)
enter into or permit to subsist any title retention arrangement;

(iv)
enter into or permit to subsist any arrangement under which money or the benefit
of a bank or other account may be applied, set-off or made subject to a
combination of accounts; or

(v)
enter into or permit to subsist any other preferential arrangement having a
similar effect,

(each of the transactions in items (i) to (v), a “Disposition”) in circumstances
where the arrangement or transaction is entered into primarily as a method of
raising Financial Indebtedness or of financing the acquisition of an asset.
(c)
Paragraphs (a) and (b) above do not apply to and shall not be deemed to prohibit
or restrict:

(i)
any existing Encumbrance or Disposition and any replacement of that existing
Encumbrance or Disposition or of the indebtedness so secured;

(ii)
any Disposition or other netting or set-off arrangement entered into by the
Borrower in the ordinary course of its banking arrangements;

(iii)
any Encumbrance or Disposition arising by operation of law or in the ordinary
course of business;

(iv)
any Encumbrance or Disposition over an asset acquired in the ordinary course of
business and subject to the title retention clause or leasing and hire purchase
arrangement;

(v)
any Encumbrance or Disposition in favour of the Lenders (as defined in the
Credit Agreements) created under the Loan Documents (as defined in the Credit
Agreements); and

(vi)
any Encumbrance or Disposition created or undertaken with the prior



1602149
32
Facility Agreement

--------------------------------------------------------------------------------





written consent of the Facility Agent (acting on the instructions of the
Majority Lenders).
20.6
Disposal

(a)
In no case the Borrower shall enter into a single transaction or a series of
transactions (whether related or not and whether voluntary or involuntary) to
sell, lease, transfer or otherwise dispose of all or any material part of its
asset unless and until the prior written consent is obtained from the Facility
Agent (acting on the instructions of Majority Lenders).

(b)
Paragraph (a) above does not apply to:

(i)
any sale, lease, transfer or other disposal made in the ordinary course of
business of the disposing entity and on arm’s lengths terms and will not lead to
a Material Adverse Effect; or

(ii)
any sale, lease, transfer or other disposal of the assets in order to replace
with other assets of substantially similar or more superior variety, value and
quality and for the similar use.

20.7
Assets

The Borrower shall maintain in good working order and condition (ordinary wear
and tear excepted) all its assets necessary for the conduct of its business as
conducted from time to time.
20.8
Merger

In no case the Borrower shall enter into any amalgamation, demerger, merger,
consolidation or corporate reconstruction unless (i) the prior written consent
is obtained from the Facility Agent (acting on the instructions of the Majority
Lenders), or (ii) such transaction will not result in any Material Adverse
Effect and the Borrower shall be the survivor of such amalgamation, merger,
reconstruction or consolidation. Without prior written consent of the Facility
Agent (acting on the instructions of the Majority Lenders), the Borrower shall
not conduct any material event such as division, equity transfer, equity
investment or material increase of Financial Indebtedness (except for that
Financial Indebtedness incurred or permitted under Clause 17.18 (No Financial
Indebtedness or Guarantees)). Notwithstanding the foregoing, the Borrower may
make equity investment by way of setting up separate legal entities and/or
acquiring shares or equity interest in other legal entities (each a “Borrower
Sub”) without the Facility Agent’s consent as long as (a) each Borrower Sub is
or will become a Subsidiary of the Borrower, (b) each Borrower Sub will engage
in all or part of the businesses that the Borrower engages in, and (c) the
Borrower’s substantial assets or business will not be transferred to a third
party which is not a Borrower Sub as a result of such equity investment. For the
avoidance of doubt, the fund allocation between the Borrower and its branches
does not constitute equity investment of the Borrower.
20.9
Change of Business

The Borrower shall ensure that no material change is made to the general nature
of its primary corporate business from that carried on at the date hereof, if
such change would reasonably be expected to lead to a Material Adverse Effect.
20.10
Pari Passu Ranking

The Borrower shall ensure its payment obligations under the Finance Documents at
all times rank at least pari passu with the claims of all its other unsecured
and unsubordinated creditors, except for obligations mandatorily preferred by
law applying to companies generally.


1602149
33
Facility Agreement

--------------------------------------------------------------------------------





20.11
Ownership

The Borrower shall remain, directly or indirectly, controlled and 100%-owned by
the Guarantor.
20.12
Subordination of Shareholders’ Loans

The Borrower shall ensure that its Financial Indebtedness owed to its
shareholders currently or at any time in the future is subordinated to the Loans
hereunder, provided, however, that notwithstanding the foregoing, prior to the
occurrence of an Event of Default, the Borrower may repay such Financial
Indebtedness to its shareholders.
20.13
Dividend

The Borrower shall not distribute or pay any dividend to its shareholders in
case, at the time such payment is to be made:
(a)
an Event of Default has occurred and is continuing; or

(b)
there exists any Potential Event of Default.

20.14
Borrowing Gap

The Borrower shall ensure that the aggregate of (a) its net assets based on its
most recent audited financial statements delivered pursuant to Clause 18.1(i)
and (b) its borrowing gap as determined pursuant to the then applicable laws and
regulations (the “Borrowing Gap”) is sufficient for the purpose of short-term
foreign debt registration with the State Administration of Foreign Exchange, as
referred to in the paragraph below, in the event that the Guarantee is called.
Under such circumstances, the Borrower shall take all necessary steps and
procedures required to, and shall procure that the direct shareholder of the
Borrower will, obtain, as soon as practicable, all necessary governmental and
corporate approval in respect of a capital injection into the Borrower in the
form of shareholder’s equity to achieve such Borrowing Gap.
In the event that the Guarantor is required to perform under its payment
obligation set forth in the Guarantee, the Borrower shall complete all required
short-term foreign debt registrations with the State Administration of Foreign
Exchange within fifteen (15) Business Days following the performance by the
Guarantor of such payment obligations.
20.15
Arm's Length Terms

The Borrower shall not enter into any contract or arrangement with or for the
benefit of any other person (including any disposal of any assets to that
person) other than in the ordinary course of business and on arm's length terms.
20.16
Collection account

The Borrower shall:
(a)
open or maintain (in the event Borrower has already opened) an account for the
collection of the receivables generated in the ordinary course of the Borrower's
business (the “Collection Account”) with the Facility Agent; or,

(b)
if the Collection Account is opened with a bank other than the Facility Agent,
notify the Facility Agent of the details of such Collection Account, including
the account number and the account bank and, as and when requested by the
Facility Agent, provide to the Facility Agent copies of bank statements or other
reports showing all deposits in and withdrawals from such account. After
receiving the above account details, the Facility Agent shall provide such
account details to the Lenders. For the avoidance of doubt, such account details
shall be treated as Confidential Information for purposes of this Agreement.



1602149
34
Facility Agreement

--------------------------------------------------------------------------------





20.17
US Anti-Terrorism Laws

(a)
The Borrower shall not knowingly engage in any transaction that violates in any
material respect any of the applicable prohibitions set forth in any Economic
Sanctions Law, Anti-Money Laundering Law or Anti-Corruption Laws applicable to
it.

(b)
None of the funds or assets of the Borrower or its Subsidiaries that are used to
repay the Facility shall constitute property of, or shall be beneficially owned
by, any Designated Person or, to the Borrower’s knowledge, be the direct
proceeds derived from any transactions that violate the prohibitions set forth
in any applicable Economic Sanctions Law, and no Designated Person shall have
any direct or indirect interest in the Borrower insofar as such interest would
violate any Economic Sanctions Laws applicable to the Borrower.

21.
Events of Default

Each of the events or circumstances set out in the following sub-clauses of this
Clause 21 (other than Clause 21.18 (Acceleration)) is an Event of Default.
21.1
Non-payment

Any Obligor does not pay on the due date any amount payable pursuant to a
Finance Document at the place, at the amount and in the currency in which it is
expressed to be payable unless:
(a)
its failure to pay is caused by:

(i)
administrative or technical error; or

(ii)
a Disruption Event; and

(b)
payment is made within two (2) Business Days of its due date.

21.2
Financial Covenants

Any requirement of Article 10 (Financial Undertakings) of the Guarantee is not
satisfied.
21.3
Other Obligations

(a)
Any Obligor does not comply with any provision of the Finance Documents (other
than those referred to in Clause 21.1 (Non-payment) and Clause 21.2 (Financial
Covenants)).

(b)
No Event of Default under paragraph (a) above in relation to Clause 20.1
(Authorisations) - Clause 20.4 (Taxation Matters) will occur if the failure to
comply is capable of remedy and is remedied within ten (10) Business Days of the
earlier of (A) the Facility Agent giving notice to the Borrower and (B) the
Borrower becoming aware of the failure to comply.

21.4
Material Misrepresentation

Any representation or statement made or deemed to be made by any Obligor in the
Finance Documents or any other document delivered by or on behalf of an Obligor
under or in connection with any Finance Document is or proves to have been
incorrect or misleading in any material aspect when made or deemed to be made
unless the circumstances giving rise to the misrepresentation:
(a)
are capable of remedy; and

(b)
are remedied within thirty (30) Business Days (or such longer period as the
Facility Agent may determine is reasonably necessary to enable the Borrower to
remedy), of the earlier of (A) the Facility Agent giving notice to the Borrower
of



1602149
35
Facility Agreement

--------------------------------------------------------------------------------





the misrepresentation and (B) the Borrower becoming aware of the
misrepresentation.
21.5
Cross Default

(a)
Any Financial Indebtedness of the Guarantor or any of its Subsidiaries is not
paid when due nor within any originally applicable grace period.

(b)
Any Financial Indebtedness of the Guarantor or any of its Subsidiaries is
declared to be or otherwise becomes due and payable prior to its specified
maturity as a result of an event of default (however described).

(c)
Any commitment for any Financial Indebtedness of the Guarantor or any of its
Subsidiaries is cancelled or suspended by a creditor of the Guarantor or such
Subsidiaries as a result of an event of default (however described).

(d)
Any creditor of the Guarantor or any of its Subsidiaries becomes entitled to
declare any Financial Indebtedness of the Guarantor or such Subsidiaries due and
payable prior to its specified maturity as a result of an event of default
(however described).

(e)
No Event of Default will occur under this Clause 21.5 if the aggregate amount of
Financial Indebtedness or commitment for Financial Indebtedness falling within
paragraphs (a) to (d) above is less than USD 40,000,000 (or its equivalent in
any other currency or currencies).

21.6
Insolvency

(a)
Any Obligor is or is deemed for the purpose of any applicable Loan to be unable
or admits inability to pay its debts generally as they fall due, suspends making
payments on any of its debts by reason of insolvency or, by reason of actual or
anticipated insolvency, commences negotiations with one or more of its creditors
with a view to rescheduling any of its indebtedness.

(b)
The value of the assets of the any Obligor is less than its liabilities (taking
into account contingent and prospective liabilities).

(c)
A moratorium is declared in respect of any indebtedness of any Obligor.

21.7
Insolvency Proceedings

Any corporate action, legal proceedings or other procedure or step is taken by
any Obligor in relation to:
(a)
the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration, provisional supervision or reorganisation (by way
of voluntary arrangement, scheme of arrangement or otherwise) of any Obligor
other than a solvent liquidation or reorganisation of any Obligor;

(b)
a composition, assignment or arrangement with any creditor of any Obligor;

(c)
the appointment of a liquidator (other than in respect of a solvent liquidation
of any Obligor), receiver, administrator, administrative receiver, compulsory
manager, provisional supervisor or other similar officer in respect of any
Obligor or any of its assets; or

(d)
enforcement of any Security over any assets of any Obligor,

or any analogous procedure or step is taken in any jurisdiction.
21.8
Creditors’ Process

Any expropriation, attachment, sequestration, distress or execution affects any
asset or


1602149
36
Facility Agreement

--------------------------------------------------------------------------------





assets of the Borrower or any of its Subsidiaries and is not discharged within
thirty (30) Business Days.
21.9
Judicial Proceedings

The judicial proceedings against any Obligor occur which have a Material Adverse
Effect, and the Obligor fails to effect the payment subject to the judgement or
ruling from such proceedings that has come into force.
21.10
Unlawfulness and Invalidity

It is or becomes unlawful for an Obligor to perform any of its obligations under
the Finance Documents or any Finance Documents becomes invalid.
21.11
Loan Proceeds

The Borrower fails to use the Loan proceeds according to Clause 3.1 (Purpose) or
fails to comply with the payment methods of Loan proceeds according to Clause
5.5(Self Payment) and Clause 5.6 (Entrusted Payment).
21.12
Expropriation

Any governmental agency or authority (whether de jure or de facto) expropriates,
compulsorily acquires or confiscates all or a material part of the business or
assets of the Obligors.
21.13
Repudiation

Any Obligor repudiates a Finance Document or evidences an intention to repudiate
a Finance Document.
21.14
Cessation or Change of Business

Any Obligor ceasing all or a majority of its business, or any material change
occurring in such business. For the avoidance of doubt, if any Obligor loses a
permit in connection with its business, except for the loss of any permit that
would not reasonably be expected to have a Material Adverse Effect, or the
competent governmental authority approves invalidation of any such permit, such
loss or invalidation shall be deemed that the business of such Obligor ceases or
a material change occurs to such business.
21.15
Listing Status

The listing of the shares of the Guarantor on New York Stock Exchange or any
other globally recognized stock exchange on which the Guarantor's shares are
listed ceases or is suspended for a period of fourteen (14) consecutive trading
days.
21.16
Ownership

The Guarantor is no longer the direct or indirect controlling shareholder of
100% equity interest in the Borrower.
21.17
Material Adverse Change

Any event has occurred or would occur which, in the reasonable opinion of the
Majority Lenders, would have a Material Adverse Effect.
21.18
Acceleration

On and at any time after the occurrence of an Event of Default (giving effect to
any grace periods set forth herein), the Facility Agent may, and shall if so
directed by the Majority Lenders, by notice to the Borrower:
(a)
cancel the Total Commitments, whereupon they shall immediately be cancelled;



1602149
37
Facility Agreement

--------------------------------------------------------------------------------





(b)
declare that all or part of the Loans, together with accrued interest, and all
other amounts accrued or outstanding under the Finance Documents be immediately
due and payable, whereupon they shall become immediately due and payable; and/or

(c)
declare that all or part of the Loans be payable on demand, whereupon they shall
immediately become payable on demand by the Facility Agent under the instruction
made by the Majority Lenders.



SECTION 8
CHANGES IN PARTIES


22.
Changes in Lenders

22.1
Assignments and Transfers by Lenders

Subject to this Clause 22, a Lender (the “Existing Lender”) may:
(a)    assign all or any part of its rights; or
(b)    transfer by novation all or any part of its rights and obligations,
under the Finance Documents to another bank or financial institution or to a
trust, fund or other entity which is regularly engaged in or established for the
purpose of making, purchasing or investing in loans, securities or other
financial assets (the "New Lender").
22.2
Conditions to Assignment or Transfer

The Borrower hereby agrees that a Lender may assign or transfer to a New Lender
of all or any part of its rights and/or obligations under the Finance Documents
provided that (i) such transfer shall be in accordance with applicable laws and
regulations of the PRC and (ii) no Obligor shall be subject to any additional
liability or obligation as a result thereof. The Lender shall promptly notify
the Borrower upon completion of such assignment or transfer.
(a)
Any assignment will only be effective on receipt by the Facility Agent of
written confirmation from the New Lender (in form and substance satisfactory to
the Facility Agent) that the New Lender will assume the same obligations to the
other Finance Parties as it would have been under if it was an Original Lender.

(b)
Any transfer will only be effective if the procedure set out in Clause 22.5
(Procedure for Transfer) is complied with.

(c)
If:

(i)
a Lender assigns or transfers all or any part of its rights or obligations under
the Finance Documents or changes its Facility Office; and

(ii)
as a result of circumstances existing at the date the assignment, transfer or
change occurs, the Borrower would be obliged to make a payment to the New Lender
under Clause 12 (Tax Gross-up and Indemnities) or Clause 13 (Increased Costs) or
via the Lender acting through its new Facility Office,

then the New Lender or the Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or the Lender acting through its previous Facility Office would
have been if the assignment, transfer or change had not occurred.
22.3
Assignment or Transfer Fee



1602149
38
Facility Agreement

--------------------------------------------------------------------------------





The New Lender shall, on or prior to the date upon which an assignment or
transfer takes effect, pay to the Facility Agent (for its own account) a fee of
USD 3,500.
22.4
Limitation of Responsibility of Existing Lenders

(a)
Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

(i)
the legality, validity, effectiveness, adequacy or enforceability of the Finance
Documents or any other documents;

(ii)
the financial condition of any Obligor;

(iii)
the performance and observance by any Obligor of its obligations under the
Finance Documents or any other documents; or

(iv)
the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other documents,

and any representations or warranties implied by law are excluded.
(b)
Each New Lender confirms to the Existing Lender and the other Finance Parties
that it:

(i)
has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
in connection with any Finance Document; and

(ii)
will continue to make its own independent appraisal of the creditworthiness of
each Obligor and its related entities whilst any amount is or may be outstanding
under the Finance Documents or any Commitment is in force.

(c)
Nothing in any Finance Document obliges an Existing Lender to:

(i)
accept a re-transfer from a New Lender of any of the rights and obligations
assigned or transferred under this Clause 22; or

(ii)
support or bear any losses directly or indirectly incurred by the New Lender by
reason of the non-performance by any Obligor of its obligations under the
Finance Documents or otherwise.

22.5
Procedure for Transfer

(a)
Subject to the conditions set out in Clause 22.2 (Conditions to Assignment or
Transfer) a transfer is effected when the Facility Agent executes an otherwise
duly completed Transfer Certificate (in triplicate) delivered to the Facility
Agent not less than five (5) Business Days prior to the proposed Transfer Date
by the Existing Lender and the New Lender. The Facility Agent shall, as soon as
reasonably practicable after receipt by it of a duly completed Transfer
Certificate appearing on its face to comply with the terms of this Agreement and
delivered in accordance with the terms of this Agreement, execute that Transfer
Certificate. The Facility Agent shall as soon as practical send a copy of such
executed Transfer Certificate to the Borrower.

(b)
On the Transfer Date:

(i)
to the extent that in the Transfer Certificate the Existing Lender seeks to
transfer by novation its rights and obligations under the Finance Documents,
each of the Obligors and the Existing Lender shall be released from further
obligations towards one another under the Finance Documents and their



1602149
39
Facility Agreement

--------------------------------------------------------------------------------





respective rights against one another shall be cancelled (being the “Discharged
Rights and Obligations”);
(ii)
each of the Obligors and the New Lender shall assume obligations towards one
another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as that Obligor and the New
Lender have assumed and/or acquired the same in place of that Obligor and the
Existing Lender;

(iii)
the Facility Agent, the Jointed Coordinators, the New Lender and the other
Lenders shall acquire the same rights and assume the same obligations between
themselves as they would have acquired and assumed had the New Lender been an
Original Lender with the rights and/or obligations acquired or assumed by it as
a result of the transfer and to that extent the Facility Agent, the Jointed
Coordinators and the Existing Lender shall each be released from further
obligations to each other under this Agreement; and

(iv)
the New Lender shall become a Party as a “Lender”.

22.6
Disclosure of Information

The Finance Parties may disclose:
(a)
to any of its Affiliates, head office and any other branch and any of its or
their officers, directors, employees, professional advisers, auditors, partners
and representatives such Confidential Information as that Finance Party shall
consider necessary if any person to whom the Confidential Information is to be
given pursuant to this paragraph (a) is informed in writing of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no such requirement to so
inform if the recipient is subject to professional obligations to maintain the
confidentiality of the information or is otherwise bound by requirements of
confidentiality in relation to the Confidential Information;

(b)
to any person:

(i)
to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more Finance
Documents and to any of that person's Affiliates, representatives and
professional advisers;

(ii)
with (or through) whom it enters into (or may potentially enter into), whether
directly or indirectly, any sub-participation in relation to, or any other
transaction under which payments are to be made or may be made by reference to,
one or more Finance Documents and/or one or more Obligors and to any of that
person's Affiliates, representatives and professional advisers;

(iii)
appointed by any Finance Party or by a person to whom paragraph (b)(i) or (ii)
above applies to receive communications, notices, information or documents
delivered pursuant to the Finance Documents on its behalf;

(iv)
who invests in or otherwise finances (or may potentially invest in or otherwise
finance), directly or indirectly, any transaction referred to in paragraph
(b)(i) or (b)(ii) of this Clause 22.6 above;

(v)
to whom information is required to be disclosed by any court of competent
jurisdiction or any governmental, banking, taxation or other regulatory
authority, the rules of any relevant stock exchange or pursuant to any



1602149
40
Facility Agreement

--------------------------------------------------------------------------------





applicable law or regulation;
(vi)
to whom information is required to be disclosed in connection with, and for the
purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes in respect of the transactions
contemplated by this Agreement;

(vii)
to whom or for whose benefit that Finance Party charges, assigns or otherwise
creates Security (or may do so);

(viii)
who is a Party; or

(ix)
with the prior written consent of the Borrower;

in each case, such Confidential Information as that Finance Party shall consider
appropriate if:
(A)
in relation to paragraphs (b)(i), (b)(ii) and b(iii) above, the person to whom
the Confidential Information is to be given has entered into a Confidentiality
Undertaking except that there shall be no requirement for a Confidentiality
Undertaking if the recipient is a professional adviser and is subject to
professional obligations to maintain the confidentiality of the Confidential
Information;

(B)
in relation to paragraph (b)(iv) above, the person to whom the Confidential
Information is to be given has entered into a Confidentiality Undertaking or is
otherwise bound by requirements of confidentiality in relation to the
Confidential Information they receive and is informed that some or all of such
Confidential Information may be price-sensitive information;

(C)
in relation to paragraphs (b)(v), (b)(vi) and (b)(vii) above, the person to whom
the Confidential Information is to be given is informed of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of that Finance Party, it is not practicable so to do
in the circumstances;

(c)
to any person appointed by that Finance Party or by a person to whom paragraph
(b)(i) or (b)(ii) above applies to provide administration or settlement services
in respect of one or more of the Finance Documents including without limitation,
in relation to the trading of participations in respect of the Finance
Documents, such Confidential Information as may be required to be disclosed to
enable such service provider to provide any of the services referred to in this
paragraph (c) if the service provider to whom the Confidential Information is to
be given has entered into a confidentiality agreement substantially in the form
of the LMA Master Confidentiality Undertaking for Use With
Administration/Settlement Service Providers or such other form of
confidentiality undertaking agreed between the Borrower and the relevant Finance
Party;

(d)
to any rating agency (including its professional advisers) such Confidential
Information as may be required to be disclosed to enable such rating agency to
carry out its normal rating activities in relation to the Finance Documents
and/or the Obligors if the rating agency to whom the Confidential Information is
to be given is informed of its confidential nature and that some or all of such
Confidential Information may be price-sensitive information.



1602149
41
Facility Agreement

--------------------------------------------------------------------------------





22.7
Authorization to the Facility Agent

The Borrower and each other Finance Party (except for the Lender and the New
Lender seeking the relevant transfer) irrevocably authorize the Facility Agent
to sign each Transfer Certificate on their behalf as their consent to the
proposed transfer.
22.8
Universal Succession

If a Lender is to be merged with any other person by universal succession, such
Lender shall, at its own cost within forty-five (45) days of that merger furnish
to the Facility Agent:
(a)
an original or certified true copy of a legal opinion issued by a qualified
legal counsel practising law in its jurisdiction of incorporation confirming
that all such Lender’s assets, rights and obligations generally have been duly
vested in the succeeding entity who has succeeded to all relationships as if
those assets, rights and obligations had been originally acquired, incurred or
entered into by the succeeding entity; and

(b)
an original or certified true copy of a written confirmation by either the
Lender’s legal counsel or such other legal counsel acceptable to the Facility
Agent and for the benefit of the Facility Agent (in its capacity as agent of the
Lenders) that the laws of the PRC and of the jurisdiction in which the Facility
Office of such Lender is located recognise such merger by universal succession
under the relevant foreign laws,

whereupon a transfer and novation of all such Lender’s assets, rights and
obligations to its succeeding entity shall have been, or be deemed to have been,
duly effected as at the date of the said merger.
If such Lender, in a universal succession, does not comply with the requirements
under this Clause 22.8, the Facility Agent has the right to decline to recognise
the succeeding entity and demand such Lender and the succeeding entity to either
sign and deliver a Transfer Certificate to the Facility Agent evidencing the
disposal of all rights and obligations of such Lender to that succeeding entity,
or provide or enter into such documents, or make such arrangements acceptable to
the Facility Agent (acting on the advice of the Lender’s legal counsel (any
legal costs so incurred shall be borne by the relevant Lender) in order to
establish that all rights and obligations of the relevant Lender under this
Agreement have been transferred to and assumed by the succeeding entity.
22.9
Exclusion of Facility Agent’s Liability

In relation to any assignment or transfer pursuant to this Clause 22, each Party
acknowledges and agrees that the Facility Agent shall not be obliged to enquire
as to the accuracy of any representation and warranty made by a New Lender in
respect of its eligibility as a Lender.
22.10
Local Subsidiary Bank

Notwithstanding any other provision in this Agreement, if after the date of this
Agreement, any Lender plans to merge or be converted into an independent legal
entity locally incorporated within the PRC (the “Local Incorporation”) in
accordance with the applicable laws of the PRC, then the Borrower agrees that
such Lender may transfer any or all of its rights and/or obligations under this
Agreement to the surviving entity, the newly incorporated entity or the relevant
branch of the newly incorporated entity after the Local Incorporation (the
“Successor Bank”). The Borrower further agrees that a public announcement made
in any national newspaper in the PRC, or in any other forms of notice to the
extent permitted by the applicable laws and at the sole discretion of such
Lender or


1602149
42
Facility Agreement

--------------------------------------------------------------------------------





the Successor Bank, on the assignment or transfer will constitute sufficient
notice of such assignment or transfer, and that from the date of operation
commencement of the Successor Bank, the rights and obligations of such Lender
under this Agreement shall be transferred and assigned to the Successor Bank as
if the Successor Bank is the original party hereof, and that this Agreement
shall remain in force and no consent or approval from the Borrower is required
to effect such assignment or transfer. For the avoidance of doubt, the Successor
Bank should pay transfer fee to the Facility Agent pursuant to Clause 22.3
(Assignment or Transfer Fee).
23.
Changes in Borrower

Except as otherwise set forth herein, the Borrower shall not be entitled to
assign or transfer all or any of its rights, benefits and obligations under this
Agreement.


SECTION 9
FINANCE PARTIES


24.
Role of Facility Agent and Jointed Coordinators

24.1
Appointment of Facility Agent

(a)
Each of the other Finance Parties appoints the Facility Agent to act as its
facility agent under and in connection with the Finance Documents.

(b)
Each of the other Finance Parties authorises the Facility Agent to exercise the
rights, powers, authorities and discretions specifically given to each of them
under or in connection with the Finance Documents together with any other
incidental rights, powers, authorities and discretions.

24.2
Duties of Facility Agent

(a)
The Facility Agent shall promptly forward to a Party the original or a copy of
any document which is delivered to it for that Party by any other Party.

(b)
Except where a Finance Document specifically provides otherwise, the Facility
Agent is not obliged to review or check the adequacy, accuracy or completeness
of any document it forwards to another Party.

(c)
If the Facility Agent receives notice from a Party referring to this Agreement,
describing a Default and stating that the circumstance described is a Default,
it shall promptly notify the Finance Parties.

(d)
If the Facility Agent is aware of the non-payment of any principal, interest,
commitment fee or other fee payable to a Finance Party (other than to the
Facility Agent or the Jointed Coordinators) hereunder it shall promptly notify
the other Finance Parties.

24.3
Purely Mechanical

The duties of the Facility Agent under the Finance Documents shall be purely
mechanical and administrative, and the Facility Agent shall have no other duties
other than those specified in the Finance Documents.
24.4
Role of Jointed Coordinators

Except as specifically provided in the Finance Documents, the Jointed
Coordinators have no obligations of any kind to any other Party under or in
connection with the Finance Documents.


1602149
43
Facility Agreement

--------------------------------------------------------------------------------





24.5
No Fiduciary Duties

(a)
Except as expressly provided for herein, nothing in this Agreement constitutes
any of the Facility Agent or the Jointed Coordinators as a trustee or fiduciary
of any other person.

(b)
Neither the Facility Agent nor the Jointed Coordinators shall be bound to
account to any Lender for any sum or the profit element of any sum received by
it for its own account.

24.6
Business with Group

The Facility Agent and the Jointed Coordinators may accept deposits from, lend
money to and generally engage in any kind of banking or other business with any
member of the Group.
24.7
Rights and Discretions of Facility Agent

(a)
The Facility Agent may rely on:

(i)
any representation, notice or document believed by it to be true, correct and
appropriately authorised and shall have no duty to verify any signature on any
document; and

(ii)
any statement purportedly made by a director, authorised signatory or employee
of any person regarding any matters which may reasonably be assumed to be within
his knowledge or within his power to verify.

(b)
The Facility Agent may assume (unless it has received notice to the contrary)
that:

(i)
no Default has occurred (unless it has actual knowledge of a Default arising
under Clause 21.1 (Non-payment));

(ii)
any right, power, authority or discretion vested in any Party or the Majority
Lenders has not been exercised; and

(iii)
any notice or request made by the Borrower (other than a Utilisation Request) is
made on behalf of and with the consent and knowledge of the other Obligors.

(c)
The Facility Agent may engage, pay for and rely on the advice or services of any
lawyers, accountants or other experts.

(d)
The Facility Agent may act in relation to the Finance Documents through its
authorized personnel and agents.

(e)
The Facility Agent may disclose to any other Party any information it reasonably
believes it has received as agent under any Finance Document.

(f)
Notwithstanding any other provision of any Finance Document to the contrary,
neither the Facility Agent nor any Mandated Lead Arranger is obliged to do or
omit to do anything if it would or might in its reasonable opinion constitute a
breach of any applicable law or a breach of a fiduciary duty or duty of
confidentiality.

24.8
Majority Lenders’ Instruction

(a)
Unless a contrary indication appears in a Finance Document, the Facility Agent
shall (i) exercise any right, power, authority or discretion vested in it as
Facility Agent subject to any instruction given to it by the Majority Lenders
(or, if so instructed by the Majority Lenders, refrain from exercising any
right, power, authority or discretion vested in it as Facility Agent) and (ii)
not be liable for any



1602149
44
Facility Agreement

--------------------------------------------------------------------------------





act (or omission) if it acts (or refrains from taking any action) subject to
such an instruction by the Majority Lenders.
(b)
Unless a contrary indication appears in a Finance Document, any instruction
given by the Majority Lenders will be binding on all the Finance Parties.

(c)
The Facility Agent may refrain from acting in accordance with the instruction of
the Majority Lenders (or, if appropriate, the Lenders) or under paragraph (d)
below until it has received such security as it may require for any cost, loss
or liability (together with any associated indirect tax) which it may incur in
complying with such instruction.

(d)
In the absence of instructions from the Majority Lenders (or, if appropriate,
the Lenders), the Facility Agent may act (or refrain from taking action) as it
considers to be in the best interest of the Lenders.

(e)
The Facility Agent is not authorised to act on behalf of a Lender (without first
obtaining that Lender's consent) in any legal or arbitration proceedings
relating to any Finance Document.

24.9
Responsibility for Documentation

Neither the Facility Agent nor any Mandated Lead Arranger is:
(a)
responsible for the adequacy, accuracy and/or completeness of any information
(whether oral or written) supplied by any of the Facility Agent, the Jointed
Coordinators, the Obligors or other persons given in or in connection with any
Finance Document or the Information Document; or

(b)
responsible for the legality, validity, effectiveness, adequacy or
enforceability of any Finance Document or any other agreement, arrangement or
document entered into, made or executed in anticipation of or in connection with
any Finance Document; or

(c)
responsible for any determination as to whether any information provided or to
be provided to any Finance Party is non-public information the use of which may
be regulated or prohibited by applicable law or regulation relating to insider
dealing or otherwise.

24.10
Exclusion of Liability

(a)
Without limiting paragraph (b) below, the Facility Agent will not be liable for
any action taken by it or omitting to take action in performing its duties and
obligations in its capacity as facility agent under or in connection with any
Finance Document, unless directly caused by its gross negligence or wilful
misconduct.

(b)
No Party (other than the Facility Agent) may take any proceedings against any
officer, employee or agent of the Facility Agent in respect of any claim it
might have against the Facility Agent or in respect of any act or omission of
any kind by that officer, employee or agent in relation to any Finance Document,
and any officer, employee or agent of the Facility Agent may rely on this
Clause.

(c)
The Facility Agent will not be liable for any delay (or any related
consequences) in crediting an account with an amount required under the Finance
Documents to be paid by the Facility Agent if the Facility Agent has taken all
necessary steps as soon as reasonably practicable to comply with the regulations
or operating procedures of any recognised clearing or settlement system used by
the Facility Agent for that purpose.

24.11
Lenders’ Indemnity to Facility Agent



1602149
45
Facility Agreement

--------------------------------------------------------------------------------





Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Facility Agent,
within three (3) Business Days of demand, against any cost, loss or liability
incurred by the Facility Agent (otherwise than by reason of the Facility Agent’s
gross negligence or wilful misconduct) in acting as the Facility Agent under the
Finance Documents (unless the Facility Agent have been reimbursed by an Obligor
pursuant to a Finance Document).
24.12
Resignation of Facility Agent

(a)
The Facility Agent may resign and appoint one of its Affiliates acting through
an office of its location as successor by giving notice to the Lenders and the
Borrower.

(b)
Alternatively, the Facility Agent may resign by giving notice to the Lenders and
the Borrower, in which case the Majority Lenders (upon approval by the Borrower,
provided that such approval shall not be withheld unreasonably) may appoint a
successor Facility Agent.

(c)
If the Majority Lenders have not appointed a successor Facility Agent in
accordance with paragraph (b) above within thirty (30) days after the notice of
resignation was given, the Facility Agent (upon approval by the Borrower,
provided that such approval shall not be withheld unreasonably) may appoint a
successor Facility Agent (acting through an office in the PRC).

(d)
The retiring Facility Agent shall make available to the successor Facility Agent
such documents and records and provide such assistance as the successor Agent
may reasonably request for the purposes of performing its functions as Facility
Agent under the Finance Documents.

(e)
The Facility Agent’s resignation notice shall only take effect upon the
appointment of a successor.

(f)
Upon the appointment of a successor, the retiring Facility Agent shall be
discharged from any further obligation in respect of the Finance Documents but
shall remain entitled to the benefit of this Clause 24. Its successor and each
of the other Parties shall have the same rights and obligations amongst
themselves as they would have had if such successor had been an original Party.

(g)
After consultation with the Borrower, the Majority Lenders may, by notice to the
Facility Agent, require it to resign in accordance with paragraph (b) above. In
this event, the Facility Agent shall resign in accordance with paragraph (b)
above.

(h)
The Facility Agent shall resign in accordance with paragraph (b) above (and, to
the extent applicable, shall use reasonable endeavours to appoint a successor
Facility Agent pursuant to paragraph (c) above) if on or after the date which is
three months before the earliest FATCA Application Date relating to any payment
to the Facility Agent under the Finance Documents, either:

(i)
the Facility Agent fails to respond to a request under Clause 12.6 (FATCA
Information) and the Borrower or a Lender reasonably believes that the Facility
Agent will not be (or will have ceased to be) a FATCA Exempt Party on or after
that FATCA Application Date;

(ii)
the information supplied by the Facility Agent pursuant to Clause 12.6 (FATCA
Information) indicates that the Facility Agent will not be (or will have ceased
to be) a FATCA Exempt Party on or after that FATCA Application Date; or

(iii)
the Facility Agent notifies the Borrower, the Company and the Lenders that



1602149
46
Facility Agreement

--------------------------------------------------------------------------------





the Facility Agent will not be (or will have ceased to be) a FATCA Exempt Party
on or after that FATCA Application Date;
and (in each case) the Borrower or a Lender reasonably believes that a Party
will be required to make a FATCA Deduction that would not be required if the
Facility Agent were a FATCA Exempt Party, and the Borrower or that Lender, by
notice to the Facility Agent, requires it to resign.
24.13
Confidentiality

(a)
In acting as agent for the Finance Parties, the Facility Agent shall be regarded
as acting through its agency division which shall be treated as a separate
entity from any other of its divisions or departments.

(b)
If information is received by another division or department of the Facility
Agent, it may be treated as confidential to that division or department and the
Facility Agent shall not be deemed to have notice of it.

(c)
Notwithstanding any other provision of any Finance Document to the contrary,
neither the Facility Agent nor the Jointed Coordinators are obliged to disclose
to any person (i) any confidential information or (ii) any other information if
the disclosure would or might in its reasonable opinion constitute a breach of
any law or regulation or a breach of any contractual or fiduciary duty.

24.14
Relationship with Lenders

Subject to Clause 27.2 (Distributions by Facility Agent), the Facility Agent may
treat each Lender as a Lender entitled to payments under the Finance Documents
and acting through its Facility Office unless it has received a not less than
five (5) Business Days prior notice from that Lender to the contrary in
accordance with the terms and conditions of this Agreement.
24.15
Credit Appraisal by Lenders

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to the Facility Agent and the Jointed Coordinators that it has been,
and will continue to be, solely responsible for making its own independent
appraisal and investigation of all risks arising under or in connection with any
Finance Document including but not limited to:
(a)
the financial condition, status and nature of each member of the Group;

(b)
the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document and any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Finance Document;

(c)
whether that Lender has recourse, and the nature and extent of that recourse,
against any Party or any of its respective assets under or in connection with
any Finance Document, the transactions contemplated by the Finance Documents or
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document; and

(d)
the adequacy, accuracy and/or completeness of the Information Document and any
other information provided by any of the Facility Agent, any Party or by any
other person under or in connection with any Finance Document, the transactions
contemplated by the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document.

24.16
Deduction from Amounts Payable by Facility Agent



1602149
47
Facility Agreement

--------------------------------------------------------------------------------





If any Party owes an amount to the Facility Agent under the Finance Documents,
the Facility Agent may, after giving a notice to that Party, deduct an amount
not exceeding that amount from any payment to that Party which the Facility
Agent would otherwise be obliged to make under the Finance Documents and apply
the amount deducted in or towards satisfaction of the amount owed. For the
purposes of the Finance Documents, that Party shall be regarded as having
received any amount so deducted.
24.17
Waiver of Consequential Damages

The Borrower acknowledges that, in connection with this Agreement and the
transactions contemplated hereby, none of the Facility Agent, the Jointed
Coordinators or Lenders nor their subsidiaries, affiliates, officers, directors,
and employees shall be liable to the Borrower or have any liability for any
special, indirect, consequential or punitive damages.  The Borrower hereby
waives, releases and agrees not to commence proceedings in respect of any such
liability whether or not accrued and whether or not known or suspected to exist.
25.
Conduct of Business by the Finance Parties

No provision of this Agreement will:
(a)
interfere with the right of any Finance Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;

(b)
oblige any Finance Party to investigate or claim any credit, relief, remission
or repayment available to it or the extent, order and manner of any claim;

(c)
oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax; or

(d)
oblige any Finance Party to do or omit to anything if it would, or might in its
reasonable opinion, constitute a breach of any applicable law or regulation.

26.
Sharing Among the Finance Parties

26.1
Payments to Finance Parties

If a Finance Party (a “Recovering Finance Party”) receives or recovers any
amount from an Obligor other than in accordance with Clause 27 (Payment
Mechanics) and applies that amount to a payment due under the Finance Documents,
(a)
the Recovering Finance Party shall, within three (3) Business Days, notify
details of the receipt or recovery, to the Facility Agent;

(b)
the Facility Agent shall determine whether the receipt or recovery is in excess
of the amount the Recovering Finance Party would have been paid had the receipt
or recovery been received or made by the Facility Agent and distributed in
accordance with Clause 27 (Payment Mechanics), without taking account of any Tax
which would be imposed on the Facility Agent in relation to the receipt,
recovery or distribution; and

(c)
the Recovering Finance Party shall, within three (3) Business Days of demand by
the Facility Agent, pay to the Facility Agent an amount (the “Sharing Payment”)
equal to such receipt or recovery less any amount which the Facility Agent
determines may be retained by the Recovering Finance Party as its share of any
payment to be made in accordance with Clause 27.5 (Partial Payments).

26.2
Redistribution of Payments

The Facility Agent shall treat the Sharing Payment as if it had been paid by the
relevant Obligor and distribute it between the Finance Parties (other than the
Recovering Finance


1602149
48
Facility Agreement

--------------------------------------------------------------------------------





Party) in accordance with Clause 27.5 (Partial Payments).
26.3
Recovering Finance Party’s Rights

(a)
On a distribution by the Facility Agent under Clause 26.2 (Redistribution of
Payments), the Recovering Finance Party will be subrogated to the rights of the
Finance Parties which have shared in the redistribution.

(b)
If and to the extent that the Recovering Finance Party is not able to rely on
its rights under paragraph (a) above, the relevant Obligor shall be liable to
the Recovering Finance Party for a debt equal to the Sharing Payment which is
immediately due and payable.

26.4
Reversal of Redistribution

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party,
(a)
each Finance Party which has received a share of the relevant Sharing Payment
pursuant to Clause 26.2 (Redistribution of Payments) shall, upon request of the
Facility Agent, pay to the Facility Agent for account of that Recovering Finance
Party an amount equal to the appropriate part of its share of the Sharing
Payment (together with an amount as is necessary to reimburse that Recovering
Finance Party for its proportion of any interest on the Sharing Payment which
that Recovering Finance Party is required to pay); and

(b)
that Recovering Finance Party’s rights of subrogation in respect of any
reimbursement shall be cancelled and the relevant Obligor will be liable to the
reimbursing Finance Party for the amount so reimbursed.

26.5
Exceptions

(a)
This Clause 26 shall not apply to the extent that the Recovering Finance Party
would not, after making any payment pursuant to this Clause, have a valid and
enforceable claim against the relevant Obligor.

(b)
A Recovering Finance Party is not obliged to share with any other Finance Party
any amount which the Recovering Finance Party has received or recovered as a
result of taking legal or arbitration proceedings, if:

(i)
it notified that other Finance Party of the legal or arbitration proceedings;
and

(ii)
that other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.



SECTION 10
ADMINISTRATION
27.
Payment Mechanics

27.1
Payments to Facility Agent

(a)
On each date on which an Obligor or a Lender is required to make a payment under
a Finance Document, that Obligor or Lender shall make the same available to the
Facility Agent (unless a contrary indication appears in a Finance Document) on
the due date, at such time and in such funds specified by the Facility Agent as



1602149
49
Facility Agreement

--------------------------------------------------------------------------------





being customary at the time for settlement of transactions in the relevant
currency in the place of payment.
(b)
Payment shall be made to account designated by the Facility Agent.

27.2
Distributions by Facility Agent

(a)
Each payment received by the Facility Agent under the Finance Documents for
another Party shall, subject to Clause 27.3 (Distributions to an Obligor) and
Clause 27.4 (Clawback) be made available by the Facility Agent as soon as
practicable after receipt to the Party entitled to receive payment in accordance
with the Finance Documents (in the case of a Lender, for the account of its
Facility Office), to such account as that Party may notify to the Facility Agent
by a not less than five (5) Business Days’ notice with a bank in the principal
financial centre of the country of that currency.

(b)
The Facility Agent shall distribute payments received by it in relation to all
or any part of a Loan to the Lender indicated in the Facility Agent’s records as
being so entitled on that date, provided that the Facility Agent is authorised
to distribute payments to be made on the date on which any transfer becomes
effective pursuant to Clause 22 (Changes in Lenders) to the Lender so entitled
immediately before such transfer took place regardless of the period to which
such sums relate.

(c)
The Borrower shall remit the full amount of fee payment then due and payable
into the account designated by the Facility Agent by telegraphic transfer or
bank transfer by 11:00 a.m. on each payment date provided by the Fee Letter.
Should the Facility Agent receive any fee payment from the Borrower by 11:00
a.m. on each of such payment date, the Facility Agent shall remit full amount of
the fee payment so payable to the Finance Parties by 4:00 p.m. of that payment
date on a pro rata basis.

27.3
Distributions to an Obligor

The Facility Agent may (with the consent of the Borrower or in accordance with
Clause 28 (Set-off)) apply any amount received by it for the Borrower in or
towards payment (on the date and in the currency and funds of receipt) of any
amount due from the Borrower under the Finance Documents or in or towards
purchase of any amount of any currency to be so applied.
27.4
Clawback

(a)
Where a sum is to be paid to the Facility Agent under the Finance Documents for
another Party, the Facility Agent is not obliged to pay that sum to that other
Party (or to enter into or perform any related exchange contract) until it has
been able to establish to its satisfaction that it has actually received that
sum.

(b)
If the Facility Agent pays an amount to another Party and it proves to be the
case that the Facility Agent had not actually received that amount, the Party to
whom that amount (or the proceeds of any related exchange contract) was paid by
the Facility Agent shall on demand refund the same to the Facility Agent
together with interest on that amount from the date of payment to the date of
receipt by the Facility Agent, calculated by the Facility Agent to reflect its
cost of funds.

27.5
Partial Payments

(a)
If the Facility Agent receives a payment that is insufficient to discharge all
the amounts then due and payable by an Obligor under the Finance Documents, the
Facility Agent shall apply that payment towards the obligations of that Obligor
under the Finance Documents in the following order:



1602149
50
Facility Agreement

--------------------------------------------------------------------------------





(i)
firstly, in or towards payment pro rata of any unpaid fees, costs and expenses
of the Facility Agents under the Finance Documents;

(ii)
secondly, in or towards payment pro rata of any accrued interest, fee (other
than as provided in (i) above) or commission due but unpaid under this
Agreement;

(iii)
thirdly, in or towards payment pro rata of any principal due but unpaid under
this Agreement; and

(iv)
fourthly, in or towards payment pro rata of any other sum due but unpaid under
the Finance Documents.

(b)
The Facility Agents shall, if so directed by the Majority Lenders, vary the
order set out in sub-paragraphs (ii) to (iv) of paragraphs (a) above.

(c)
Paragraphs (a) and (b) above shall override any appropriation made by an
Obligor.

27.6
No Set-off by Obligors

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.
27.7
Business Days

(a)
Any payment which is due to be made on a day that is not a Business Day shall be
made on the immediately following Business Day in the same calendar month (if
there is one) or the immediately preceding Business Day (if there is not).

(b)
During any extension of the due date for payment of any principal or the Unpaid
Sum under paragraph (a) above, interest is payable on the principal or the
Unpaid Sum at the rate payable on the original due date.

27.8
Currency of Account

(a)
Subject to paragraphs (b) and (c) below, the currency of account and payment for
any sum due from an Obligor under any Finance Document shall be the same as the
currency of the Facility under which the said sum occurs and rounded off to the
nearest RMB fen.

(b)
Any payment in respect of costs, expenses or Taxes shall be made in the currency
in which the costs, expenses or Taxes are incurred and rounded off to the
nearest RMB fen if it is expressed to be payable in RMB or rounded off to the
nearest USD cent if it is expressed to be payable in USD.

(c)
Any amount expressed to be payable in a currency other than Renminbi or US
Dollar shall be paid in that other currency.

27.9
Change of Currency

(a)
Unless otherwise prohibited by law, if more than one currency or currency unit
are at the same time recognised by the central bank of any country as the lawful
currency of that country,

(i)
any reference in the Finance Documents to, and any obligations arising under the
Finance Documents in, the currency of that country shall be translated into, or
paid in, the currency or currency unit of that country designated by the
Facility Agent (after consultation with the Borrower); and

(ii)
any translation from one currency or currency unit to another shall be at the
official rate of exchange recognised by the central bank for the conversion of
that currency or currency unit into the other, rounded up or down by the



1602149
51
Facility Agreement

--------------------------------------------------------------------------------





Facility Agent (acting reasonably).
(b)
If a change in any currency of a country occurs, this Agreement will, to the
extent the Facility Agent specifies to be necessary (acting reasonably and after
consultation with the Borrower), be amended to comply with any generally
accepted conventions and market practice in the relevant interbank market and
otherwise to reflect the change in currency.

28.
Set-off

A Finance Party may set off any matured obligation due from the Borrower (or, if
an Event of Default shall have occurred and be continuing, the Guarantor) under
the Finance Documents (to the extent beneficially owned by that Finance Party)
against any matured obligation owed by that Finance Party to the Borrower (or,
if an Event of Default shall have occurred and be continuing, the Guarantor),
regardless of the place of payment, booking branch or currency of either
obligation. If the obligations are in different currencies, the Finance Party
may convert either obligation at a market rate of exchange in its usual course
of business for the purpose of the set-off. The Finance Party shall, promptly
upon the set-off conducted pursuant to this Clause 28 (or, if an Event of
Default shall have occurred and be continuing, Article 18 (Right of Setoff) of
the Guarantee), inform the Facility Agent who shall further inform the Borrower
or the Guarantor, as applicable, of the same.
29.
Notices

29.1
Communications in Writing

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax,
letter or electronic ways (including electronic mail).
29.2
Addresses

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:
(a)
in case of the Borrower, that identified with its name below;

(b)
in case of each Lender or any other Obligor, that notified to the Facility Agent
on or prior to the date on which it becomes a Party; and

(c)
in case of the Facility Agent, that identified with its name below,

or any substitute address, fax number or department or officer as the Party may
notify to the Facility Agent (or the Facility Agent may notify to the other
Parties, if a change is made by the Facility Agent) by not less than five (5)
Business Days’ notice.
29.3
Delivery

(a)
Any communication or document made or delivered by one person to another under
or in connection with the Finance Documents will only be effective:

(i)
if by way of fax or electronic ways, when received in legible form; or

(ii)
if by way of letter, when it has been left at the relevant address or ten (10)
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address;

and, if a particular department or officer is specified as part of its address
details provided under Clause 29.2 (Addresses), if addressed to that department
or officer.


1602149
52
Facility Agreement

--------------------------------------------------------------------------------





(b)
All notices from or to an Obligor shall be sent through the Facility Agent.

29.4
Language

(a)
This Agreement shall be executed in English.

(b)
Any notice given under or in connection with any Finance Document must be in
Chinese or English, provided that any notice given to the Borrower or the
Guarantor must be in English.

(c)
All other documents provided under or in connection with any Finance Document
must be in Chinese or English.

29.5
Electronic communication

(a)
Notwithstanding the aforesaid, any communication to be made between the Facility
Agent and a Lender under or in connection with the Finance Documents may be made
by electronic mail or other electronic means, if the Facility Agent and the
relevant Lender:

(i)
agree that, unless and until notified to the contrary, this is to be an accepted
form of communication;

(ii)
notify each other in writing of their electronic mail address and/or any other
information required to enable the sending and receipt of information by that
means; and

(iii)
notify each other of any change to their address or any other such information
supplied by them.

(b)
Any electronic communication made between the Facility Agent and a Lender will
be effective only when actually received in readable form and in the case of any
electronic communication made by a Lender to the Facility Agent only if it is
addressed in such a manner as the Facility Agent shall specify for this purpose.

30.
Calculations and Certificates

30.1
Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.
30.2
Certificates and Determinations

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.
30.3
Day Count Convention

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and shall be calculated on the basis of the actual number of
days elapsed and a year of three hundred and sixty (360) days.
31.
Partial Invalidity

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.


1602149
53
Facility Agreement

--------------------------------------------------------------------------------





32.
Remedies and Waivers

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under the Finance Documents shall operate as a
waiver, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise or the exercise of any other right or remedy. The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.
33.
Amendments and Waivers

33.1
Required Consents

(a)
Subject to Clause 33.2 (Exceptions), any term of the Finance Documents may be
amended or waived only with the consent of the Majority Lenders and the relevant
Obligor(s) and any such amendment or waiver will be binding on all Parties.

(b)
The Facility Agent may effect, on behalf of any Finance Party, any amendment or
waiver permitted by this Clause 33.

33.2
Exceptions

(a)
An amendment or waiver that has the effect of changing or which relates to:

(i)
the definition of “Majority Lenders” in Clause 1.1 (Definitions);

(ii)
an extension to the date of payment of any amount under the Finance Documents;

(iii)
a reduction in the amount of any payment of principal, interest, fees or
commission payable;

(iv)
an increase in or an extension of any Commitment;

(v)
any change in the use of a Loan;

(vi)
a change in the Borrower or the Guarantor (other than as expressly permitted by
this Agreement);

(vii)
any provision which expressly requires the consent of all the Lenders;

(viii)
Clause 2.2 (Finance Parties’ Rights and Obligations), Clause 22 (Changes in
Lenders) or this Clause 33; or

(ix)
a change in the currency of payment,

shall not be made without the prior consent of all the Lenders.
(b)
An amendment or waiver which relates to the rights or obligations of the
Facility Agent or the Jointed Coordinators may not be effected without the
consent of the Facility Agent or the Jointed Coordinators respectively.

34.
Counterparts

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.


SECTION 11
GOVERNING LAW AND JURISDICTION


35.
Governing Law and Jurisdiction



1602149
54
Facility Agreement

--------------------------------------------------------------------------------





35.1
Governing Law

This Agreement is governed by and shall be construed in accordance with the laws
of the People’s Republic of China.
35.2
Competent Courts

The Parties hereto shall discuss with one another to settle any dispute arising
under this Agreement in the principle of good faith. If no settlement is so
reached to the satisfaction of the Parties, any Party may submit the dispute to
the non-exclusive jurisdiction of the competent court at Shanghai, PRC.
35.3
Waiver of Immunity

The Borrower waives any right it may have to claim immunity from suit,
execution, attachment or other legal process or any right it may have to a jury
trial in any applicable jurisdiction, whether generally or in relation to any
specific property.
This Agreement has been entered into on the date stated at the beginning of this
Agreement.


[Remainder of page intentionally left blank]


1602149
55
Facility Agreement

--------------------------------------------------------------------------------





Schedule 1
Original Lenders and Commitments




Name of Original Lender
Commitment in RMB
Bank of America, N.A., Shanghai Branch
198,000,000
Mizuho Bank (China), Ltd.
198.000,000
Australia and New Zealand Bank (China) Company Limited, Shanghai Branch
148,500,000
Bank of Tokyo-Mitsubishi UFJ (China), LTD., Shanghai Branch
148,500,000
JPMorgan Chase Bank (China) Company Limited, Shanghai Branch
148,500,000
Sumitomo Mitsui Banking Corporation (China) Limited
148,500,000
Total:
990,000,000





1602149
56
Facility Agreement

--------------------------------------------------------------------------------





Schedule 2
Conditions Precedent


1.
Obligors

(a)
A certified copy of the following documents of the Borrower:

(i)
its current Business Licence;

(ii)
its current Approval Certificate for Foreign Invested Enterprise;

(iii)
its Articles of Association and the amendments thereto (if any);

(iv)
its capital verification report(s); and

(v)
list of directors registered at the competent administration of industry and
commerce.

(b)
A certified copy of the following documents of the Guarantor:

(i)
its current certificate of incorporation filed with the Secretary of State of
the State of Delaware;

(ii)
its current bylaws and the amendments thereto (if any);

(iii)
its current good standing certificate issued by the Secretary of State of the
State of Delaware.

(c)
A certified copy of a resolution of the board of directors of each Obligor:

(i)
approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is a party and resolving that it execute the Finance
Documents to which it is a party;

(ii)
authorising a specified person or persons to execute the Finance Documents to
which it is a party on its behalf;

(iii)
authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, any Utilisation
Request) to be signed and/or despatched by it under or in connection with the
Finance Documents to which it is a party;

(iv)
in relation to the Guarantor, specifying that it may guarantee the indebtedness
of the Borrower under the Finance Documents.

(d)
A specimen of the signature of each person authorised by the resolution referred
to in paragraph (c) above.

(e)
A certificate from each Obligor (signed by an authorized person) confirming that
borrowing or guaranteeing, as appropriate, the Total Commitments would not cause
any borrowing, guaranteeing or similar limit binding on any Obligor to be
exceeded.

(f)
A certificate of an authorised signatory of the relevant Obligor certifying that
each copy document relating to it specified in this Schedule 2 is correct,
complete and in full force and effect as at a date no earlier than the date of
this Agreement.

2.
Legal Opinions

(a)
A legal opinion in relation to the PRC law from Jun He Law Offices, the PRC
legal adviser of the Jointed Coordinators and the Facility Agent.



1602149
57
Facility Agreement

--------------------------------------------------------------------------------





(b)
A legal opinion in relation to the New York law and Delaware General Corporation
Law from Jun He Law Offices, the US legal adviser of the Jointed Coordinators
and the Facility Agent.

3.
Other Documents and Evidence

(a)
This Agreement, the Guarantee and the other Finance Documents have been duly
executed.

(b)
Any and all of the required governmental or corporate approvals, files,
registrations, permits and/or authorisations in connection with the entry into
and performance of the transactions contemplated by any Finance Document to
which an Obligor is a party, or the validity and enforceability of any Finance
Document to which an Obligor is a party, have been obtained.

(c)
Evidence that the Loan Account has been opened.

(d)
Evidence that the Borrower has accepted appointment by the Guarantor to be its
process agent in relation to the process service in the PRC.

(e)
The Original Financial Statements.

(f)
Evidence that all fees, costs and expenses pursuant to the Fee Letters have been
or will be paid by the first Utilisation Date.

(g)
A certified copy of the loan card of the Borrower issued by the People’s Bank of
China, together with a valid password for accessing the bank credit register and
consulting system to obtain information relating to the borrowings/guarantees of
the Borrower as recorded therein.

(h)
Any and all of such other document, authorization or opinion as reasonably
required by the Facility Agent (as so instructed by the Majority Lenders) and in
connection with the transactions hereunder.





1602149
58
Facility Agreement

--------------------------------------------------------------------------------





Schedule 3
Part 1
Utilisation Request


From:
[Borrower]

To:
[Facility Agent]

Dated:    
Dear Sirs,


[Borrower] - [           ] Facility Agreement dated [           ] (the “Facility
Agreement”)


1.
We refer to the Facility Agreement. This is a Utilisation Request. Terms defined
in the Facility Agreement shall have the same meaning in this Utilisation
Request.

2.
We wish to borrow a RMB Loan on the following terms:

proposed Utilisation Date:    [    ]
Amount:    [    ]
3.
Repayment date for this Loan:    [    ]

4.
We confirm that each condition specified in Clause 4.2 (Conditions Precedent to
each Utilisation) is satisfied on the date of this Utilisation Request.

5.
The proceeds of this Loan should be credited to [account].

6.
This Utilisation Request is irrevocable.



Yours faithfully


…………………………………
authorised signatory for
[name of Borrower]


1602149
59
Facility Agreement

--------------------------------------------------------------------------------





Part 2
Rollover Request


From:
[Borrower]

To:
[Facility Agent]

Dated:    
Dear Sirs,


[Borrower] - [           ] Facility Agreement dated [           ] (the “Facility
Agreement”)


1.
We refer to the Facility Agreement. This is a Rollover Request. Terms defined in
the Facility Agreement shall have the same meaning in this Rollover Request.

2.
We wish to borrow a RMB Loan on the following terms:

proposed Utilisation Date:    [           ]
Rollover Amount:    [           ]
3.
Repayment date for this Loan:    [           ]

4.
We confirm that each condition specified in Clause 4.2 (Conditions Precedent to
each Utilisation) is satisfied on the date of this Rollover Request.

5.
The proceeds of this Loan should be credited to [account].

6.
This Rollover Request is irrevocable.

7.
We confirm that this notice is delivered pursuant to Clause 5.7 (Rollover) of
the Facility Agreement.



Repayment Amount:    RMB[                      ]
Due Amount:    RMB[                      ]
Original Utilisation Date:     [                                 ]


The foregoing Repayment Amount shall become due on the proposed Utilisation Date
as set out in Clause 2 hereof. The foregoing Due Amount shall be repaid to each
Lender on the proposed Utilisation Date pursuant to Clause 5.7 (Rollover) of the
Facility Agreement; the Loan required hereunder (amount of which equivalent to
the Rollover Amount) shall be made to us by each Lender on such proposed
Utilisation Date at the same time pursuant to Clause 5.7 (Rollover) of the
Facility Agreement.




Yours faithfully


…………………………………
authorised signatory for
[name of Borrower]


1602149
60
Facility Agreement

--------------------------------------------------------------------------------





Schedule 4
Form of Transfer Certificate


To:    [            ] as the Facility Agent
From:
[The Existing Lender] (the “Existing Lender”) and [The New Lender] (the “New
Lender”)

Dated:    


[Borrower] - [           ] Facility Agreement dated [           ] (the “Facility
Agreement”)


1.
We refer to the Facility Agreement. This is a Transfer Certificate. Terms
defined in the Facility Agreement shall have the same meaning in this Transfer
Certificate.

2.
We refer to Clause 22.5 (Procedure for Transfer):

(a)
The Existing Lender and the New Lender agree to the Existing Lender transferring
to the New Lender by novation all or part of the Existing Lender’s Commitment,
rights and obligations referred to in the Schedule in accordance with Clause
22.5 (Procedure for Transfer).

(b)
The proposed Transfer Date is [            ].

(c)
The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of Clause 29.2 (Addresses) are set out in the
Schedule.

1.
The New Lender expressly acknowledges the limitations on the Existing Lender’s
obligations set out in paragraphs (a) and (c) of Clause 22.4 (Limitation of
Responsibility of Existing Lenders).

2.
This Transfer Certificate may be executed in any number of counterparts and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Transfer Certificate.

3.
This Transfer Certificate is governed by the PRC law.







1602149
61
Facility Agreement

--------------------------------------------------------------------------------





THE SCHEDULE
Commitment/rights and obligations to be transferred
Transfer Details:
Nature:            [insert description of facility(ies) transferred]
Final Maturity Date:    [           ]
Participation Transferred
Commitment Transferred
 
Drawn Amount:
[　　　　]
Undrawn Amount:
[　　　　]


Administration Details:
 
New Lender’s Receiving Account:
[　　　　]
Process Agent:
[　　　　]
Address:
[　　　　]
Telephone:
[　　　　]
Facsimile:
[　　　　]
Telex:
[　　　　]
Attn/Ref:
[　　　　]

[Existing Lender]
[New Lender]

By:
By:

This Transfer Certificate is accepted by the Facility Agent and the Transfer
Date is confirmed as [           ].
[Facility Agent]    
By:    












1602149
62
Facility Agreement

--------------------------------------------------------------------------------






SIGNATURE PAGE


TIFFANY & CO. (SHANGHAI) COMMERCIAL CO., LTD.
(蒂芙尼(上海)商业有限公司)
(As Borrower)


By: /s/ Frederic Cumenal


Address:
15 Sylvan Way, Parsippany, NJ, 07054 - United States

Attention:
Treasury Department

Email:
treasurydepartment@tiffany.com

Facsimile:
+1 973 254 7694















1602149
 
Facility Agreement

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., SHANGHAI BRANCH
(As Jointed Coordinator, Mandated Lead Arranger and Bookrunner)


By: /s/ Jane Wu


Address:
17 F, Azia Center, 1233 Lujiazui Ring Road, Shanghai, China

Attention:
Ms Grace Hua

Telephone:
86-21-61608724

Facsimile:
86-21-61608877





1602149
 
Facility Agreement

--------------------------------------------------------------------------------





MIZUHO BANK (CHINA), LTD.
(As Jointed Coordinator, Mandated Lead Arranger, Bookrunner and Facility Agent)


By: /s/ Lu Feng


Address:
23F, Shanghai World Financial Center, 100 Century Avenue, Pudong New Area,
Shanghai, China

Attention:
Kate, Lu Feng

Telephone:
86-21-38558383

Facsimile:
86-21-68776001



1602149
 
Facility Agreement

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., SHANGHAI BRANCH
(As Original Lender)


By: /s/ Jane Wu


Address:
17 F, Azia Center, 1233 Lujiazui Ring Road, Shanghai, China

Attention:
Ms Grace Hua

Telephone:
86-21-61608724

Facsimile:
86-21-61608877



1602149
 
Facility Agreement

--------------------------------------------------------------------------------





MIZUHO BANK (CHINA), LTD.
(As Original Lender)


By: /s/ Lee Chunheung


Address:
23F, Shanghai World Financial Center, 100 Century Avenue, Pudong New Area,
Shanghai, China

Attention:
Sherry Shen, Alex Wang

Telephone:
86-21-38558291, 38558272

Facsimile:
86-21-68776001



1602149
 
Facility Agreement

--------------------------------------------------------------------------------





BANK OF TOKYO-MITSUBISHI UFJ (CHINA), LTD., SHANGHAI BRANCH
(As Original Lender)


By: /s/ Inoue Kazuma


Address:
20F, Azia Center, No.1233, Lujiazui Ring Road, Pudong New Area, Shanghai, China

Attention:
Inoue Kazuma

Telephone:
86-21-68881666

Facsimile:
86-21-68881663/86-21-68881664





1602149
 
Facility Agreement

--------------------------------------------------------------------------------





AUSTRALIA AND NEW ZEALAND BANK (CHINA) COMPANY LIMITED, SHANGHAI BRANCH
(As Mandated Lead Arranger and Original Lender)


By: /s/ Elaine Yin


Address:
12th Floor, Mirae Asset Tower, 166 Lujiazui Ring Road, Pudong New Area,
Shanghai, China

Attention:
Stephanie Zhuang

Telephone:
86-21-61696272

Facsimile:
86-21-61696399



1602149
 
Facility Agreement

--------------------------------------------------------------------------------





BANK OF TOKYO-MITSUBISHI UFJ (CHINA), LTD.
(As Mandated Lead Arranger)


By: /s/ Hotta Naoyuki


Address:
20F, Azia Center, No.1233, Lujiazui Ring Road, Pudong New Area, Shanghai, China

Attention:
Hotta Naoyuki/Chen Xiaoyi

Telephone:
86-21-68881666

Facsimile:
86-21-68881663/86-21-68881664





1602149
 
Facility Agreement

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK (CHINA) COMPANY LIMITED, SHANGHAI BRANCH
(As Mandated Lead Arranger and Original Lender)


By: /s/ Betty Wang


Address:
41st Floor, Park Place, NO.1601 West Nanjing Road, Jing’an District, Shanghai,
China

Attention:
Betty Wang

Telephone:
86-21-52002270

Facsimile:
86-21-52002299



1602149
 
Facility Agreement

--------------------------------------------------------------------------------





SUMITOMO MITSUI BANKING CORPORATION (CHINA) LIMITED
(As Mandated Lead Arranger and Original Lender)


By: /s/ Masahiro Fukumoto


Address:
11F, 12F, 13F, Shanghai World Financial Center, 100 Century Avenue, Pudong New
Area, Shanghai 200120, China

Attention:
Kay Mao / Tina Zhou

Telephone:
86-21-38609252 / 86-21-38609277

Facsimile:
86-21-38609289





1602149
 
Facility Agreement